 

Exhibit 10.1

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT

 

dated as of June 28, 2006

 

among

 

VORNADO REALTY L.P.,

as Borrower,

 

VORNADO REALTY TRUST,

as General Partner,

 

THE BANKS SIGNATORY HERETO,

each as a Bank,

 

JPMORGAN CHASE  BANK, N.A.,

as Administrative Agent,

 

BANK OF AMERICA, N.A.

and

CITICORP NORTH AMERICA, INC.,

as Syndication Agents,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

and

LASALLE BANK NATIONAL ASSOCIATION

and

UBS LOAN FINANCE LLC,

as Documentation Agents

 

J.P. MORGAN SECURITIES INC.

and

BANK OF AMERICA SECURITIES, L.L.C.,

Lead Arrangers and Bookrunners

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I DEFINITIONS; ETC.

 

1

 

 

 

 

 

SECTION 1.01.

 

Definitions

 

1

SECTION 1.02.

 

Accounting Terms

 

17

SECTION 1.03.

 

Computation of Time Periods

 

17

SECTION 1.04.

 

Rules of Construction

 

17

 

 

 

 

 

ARTICLE II THE LOANS

 

17

 

 

 

 

 

SECTION 2.01.

 

Ratable Loans; Bid Rate Loans

 

17

SECTION 2.02.

 

Bid Rate Loans

 

18

SECTION 2.03.

 

Swingline Loan Subfacility

 

21

SECTION 2.04.

 

Advances, Generally

 

23

SECTION 2.05.

 

Procedures for Advances

 

24

SECTION 2.06.

 

Interest Periods; Renewals

 

25

SECTION 2.07.

 

Interest

 

25

SECTION 2.08.

 

Fees

 

25

SECTION 2.09.

 

Notes

 

25

SECTION 2.10.

 

Prepayments

 

26

SECTION 2.11.

 

Method of Payment

 

27

SECTION 2.12.

 

Elections, Conversions or Continuation of Loans

 

27

SECTION 2.13.

 

Minimum Amounts

 

28

SECTION 2.14.

 

Certain Notices Regarding Elections, Conversions and Continuations of Loans

 

28

SECTION 2.15.

 

Intentionally Omitted

 

28

SECTION 2.16.

 

Changes of Loan Commitments.

 

28

SECTION 2.17.

 

Letters of Credit

 

29

SECTION 2.18.

 

Extension Option

 

32

 

 

 

 

 

ARTICLE III YIELD PROTECTION; ILLEGALITY; ETC.

 

32

 

 

 

 

 

SECTION 3.01.

 

Additional Costs

 

32

SECTION 3.02.

 

Limitation on Types of Loans

 

33

SECTION 3.03.

 

Illegality

 

34

SECTION 3.04.

 

Treatment of Affected Loans

 

34

SECTION 3.05.

 

Certain Compensation

 

34

SECTION 3.06.

 

Capital Adequacy

 

35

SECTION 3.07.

 

Substitution of Banks

 

36

SECTION 3.08.

 

Obligation of Banks to Mitigate

 

37

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

 

38

 

i


--------------------------------------------------------------------------------




 

 

 

 

 

SECTION 4.01.

 

Conditions Precedent to the Loans

 

38

SECTION 4.02.

 

Conditions Precedent to Advances After the Initial Advance

 

39

SECTION 4.03.

 

Deemed Representations

 

40

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

40

 

 

 

 

 

SECTION 5.01.

 

Existence

 

40

SECTION 5.02.

 

Corporate/Partnership Powers

 

41

SECTION 5.03.

 

Power of Officers

 

41

SECTION 5.04.

 

Power and Authority; No Conflicts; Compliance With Laws

 

41

SECTION 5.05.

 

Legally Enforceable Agreements

 

41

SECTION 5.06.

 

Litigation

 

41

SECTION 5.07.

 

Good Title to Properties

 

42

SECTION 5.08.

 

Taxes

 

42

SECTION 5.09.

 

ERISA

 

42

SECTION 5.10.

 

No Default on Outstanding Judgments or Orders

 

42

SECTION 5.11.

 

No Defaults on Other Agreements

 

43

SECTION 5.12.

 

Government Regulation

 

43

SECTION 5.13.

 

Environmental Protection

 

43

SECTION 5.14.

 

Solvency

 

43

SECTION 5.15.

 

Financial Statements

 

43

SECTION 5.16.

 

Valid Existence of Affiliates

 

43

SECTION 5.17.

 

Insurance

 

44

SECTION 5.18.

 

Accuracy of Information; Full Disclosure

 

44

SECTION 5.19.

 

Use of Proceeds

 

44

SECTION 5.20.

 

Governmental Approvals

 

44

SECTION 5.21.

 

Principal Offices

 

44

SECTION 5.22.

 

REIT Status

 

45

SECTION 5.23.

 

Labor Matters

 

45

SECTION 5.24.

 

Organizational Documents

 

45

 

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

45

 

 

 

 

 

SECTION 6.01.

 

Maintenance of Existence

 

45

SECTION 6.02.

 

Maintenance of Records

 

45

SECTION 6.03.

 

Maintenance of Insurance

 

45

SECTION 6.04.

 

Compliance with Laws; Payment of Taxes

 

45

SECTION 6.05.

 

Right of Inspection

 

46

SECTION 6.06.

 

Compliance With Environmental Laws

 

46

SECTION 6.07.

 

Payment of Costs

 

46

SECTION 6.08.

 

Maintenance of Properties

 

46

SECTION 6.09.

 

Reporting and Miscellaneous Document Requirements

 

46

SECTION 6.10.

 

Intentionally Omitted

 

48

SECTION 6.11.

 

General Partner Status

 

48

 

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

49

 

ii


--------------------------------------------------------------------------------




 

 

 

 

 

SECTION 7.01.

 

Mergers, Etc.

 

49

SECTION 7.02.

 

Intentionally Omitted

 

49

SECTION 7.03.

 

Amendments to Organizational Documents

 

49

 

 

 

 

 

ARTICLE VIII FINANCIAL COVENANTS

 

50

 

 

 

 

 

SECTION 8.01.

 

Equity Value

 

50

SECTION 8.02.

 

Ratio of Total Outstanding Indebtedness to Capitalization Value

 

50

SECTION 8.03.

 

Intentionally Omitted

 

50

SECTION 8.04.

 

Ratio of Combined EBITDA to Fixed Charges

 

50

SECTION 8.05.

 

Ratio of Unencumbered Combined EBITDA to Unsecured Interest Expense

 

50

SECTION 8.06.

 

Ratio of Unsecured Indebtedness to Capitalization Value of Unencumbered Assets

 

50

SECTION 8.07.

 

Ratio of Secured Indebtedness to Capitalization Value

 

51

 

 

 

 

 

ARTICLE IX EVENTS OF DEFAULT

 

51

 

 

 

 

 

SECTION 9.01.

 

Events of Default

 

51

SECTION 9.02.

 

Remedies

 

53

 

 

 

 

 

ARTICLE X ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

 

53

 

 

 

 

 

SECTION 10.01.

 

Appointment, Powers and Immunities of Administrative Agent

 

53

SECTION 10.02.

 

Reliance by Administrative Agent

 

54

SECTION 10.03.

 

Defaults

 

54

SECTION 10.04.

 

Rights of Agent as a Bank

 

55

SECTION 10.05.

 

Indemnification of Agents

 

55

SECTION 10.06.

 

Non-Reliance on Agents and Other Banks

 

55

SECTION 10.07.

 

Failure of Administrative Agent to Act

 

56

SECTION 10.08.

 

Resignation or Removal of Administrative Agent

 

56

SECTION 10.09.

 

Amendments Concerning Agency Function

 

56

SECTION 10.10.

 

Liability of Administrative Agent

 

56

SECTION 10.11.

 

Transfer of Agency Function

 

57

SECTION 10.12.

 

Non-Receipt of Funds by Administrative Agent

 

57

SECTION 10.13.

 

Withholding Taxes

 

57

SECTION 10.14.

 

Pro Rata Treatment

 

57

SECTION 10.15.

 

Sharing of Payments Among Banks

 

58

SECTION 10.16.

 

Possession of Documents

 

58

SECTION 10.17.

 

Syndication Agents and Documentation Agents

 

58

 

 

 

 

 

ARTICLE XI NATURE OF OBLIGATIONS

 

58

 

 

 

 

 

SECTION 11.01.

 

Absolute and Unconditional Obligations

 

58

SECTION 11.02.

 

Non-Recourse to VRT Principals

 

59

 

 

 

 

 

ARTICLE XII MISCELLANEOUS

 

59

 

iii


--------------------------------------------------------------------------------




 

 

 

 

 

SECTION 12.01.

 

Binding Effect of Request for Advance

 

59

SECTION 12.02.

 

Amendments and Waivers

 

60

SECTION 12.03.

 

Intentionally Omitted.

 

60

SECTION 12.04.

 

Expenses; Indemnification

 

61

SECTION 12.05.

 

Assignment; Participation

 

61

SECTION 12.06.

 

Documentation Satisfactory

 

63

SECTION 12.07.

 

Notices

 

63

SECTION 12.08.

 

Setoff

 

63

SECTION 12.09.

 

Table of Contents; Headings

 

64

SECTION 12.10.

 

Severability

 

64

SECTION 12.11.

 

Counterparts

 

64

SECTION 12.12.

 

Integration

 

64

SECTION 12.13.

 

Governing Law

 

64

SECTION 12.14.

 

Waivers

 

64

SECTION 12.15.

 

Jurisdiction; Immunities

 

64

SECTION 12.16.

 

Designated Lender

 

66

SECTION 12.17.

 

No Bankruptcy Proceedings

 

67

SECTION 12.18.

 

Tax Shelter Regulations

 

67

 

 

 

 

 

SCHEDULE

 

 

 

 

 

 

—

 

Loan Commitments

 

 

 

 

 

EXHIBIT A

 

—

 

Authorization Letter

 

 

 

 

 

EXHIBIT B

 

—

 

Ratable Loan Note

 

 

 

 

 

EXHIBIT C

 

—

 

Bid Rate Loan Note

 

 

 

 

 

EXHIBIT D

 

—

 

Solvency Certificate

 

 

 

 

 

EXHIBIT E

 

—

 

Assignment and Assumption Agreement

 

 

 

 

 

EXHIBIT F

 

—

 

List of Material Affiliates

 

 

 

 

 

EXHIBIT G-1

 

—

 

Bid Rate Quote Request

 

 

 

 

 

EXHIBIT G-2

 

—

 

Invitation for Bid Rate Quotes

 

 

 

 

 

EXHIBIT G-3

 

—

 

Bid Rate Quote

 

 

 

 

 

EXHIBIT G-4

 

—

 

Acceptance of Bid Rate Quote

 

 

 

 

 

EXHIBIT H

 

—

 

Designation Agreement

 

 

 

 

 

EXHIBIT I

 

—

 

Labor Matters

 

 

 

 

 

EXHIBIT J

 

—

 

Investments of General Partner

 

 

 

 

 

EXHIBIT K

 

—

 

Existing Letters of Credit

 

 

 

 

 

 

iv


--------------------------------------------------------------------------------


REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of June 28, 2006 among
VORNADO REALTY L.P., a limited partnership organized and existing under the laws
of the State of Delaware (“Borrower”), VORNADO REALTY TRUST, a real estate
investment trust organized and existing under the laws of the State of Maryland
and the sole general partner of Borrower (“General Partner”), JPMORGAN CHASE
BANK, N.A., as agent for the Banks (in such capacity, together with its
successors in such capacity, “Administrative Agent”), BANK OF AMERICA, N.A. and
CITICORP NORTH AMERICA, INC., as Syndication Agents, DEUTSCHE BANK TRUST COMPANY
AMERICAS, LASALLE BANK NATIONAL ASSOCIATION, and UBS LOAN FINANCE LLC, as
Documentation Agents, and JPMORGAN CHASE BANK, N.A., in its individual capacity
and not as Administrative Agent, and the other lenders signatory hereto (said
lenders signatory hereto and the lenders who from time to time become Banks
pursuant to Section 3.07 or 12.05 and, if applicable, any of the foregoing
lenders’ Designated Lenders, each a “Bank” and collectively, the “Banks”).

Now, Borrower has requested a revolving line of credit in the amount of One
Billion Dollars ($1,000,000,000), which may be increased pursuant to the terms
of this Agreement to One Billion Two Hundred Fifty Million Dollars ($1,
250,000,000) and the Administrative Agent and the Banks have agreed to
Borrower’s request pursuant to the terms and conditions of this Agreement.
General Partner is fully liable for the obligations of Borrower under this
Agreement by virtue of its status as the sole general partner of Borrower.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and conditions hereinafter set forth, Borrower, General Partner, the
Administrative Agent and each of the Banks agree as follows:

ARTICLE I

DEFINITIONS; ETC.

SECTION 1.01.                      Definitions. As used in this Agreement the
following terms have the following meanings (except as otherwise provided, terms
defined in the singular have a correlative meaning when used in the plural, and
vice versa):

“Additional Costs” has the meaning specified in Section 3.01.

“Administrative Agent” has the meaning specified in the preamble.

“Administrative Agent’s Office” means Administrative Agent’s office located at 
270 Park Avenue, New York, NY 10017, or such other office in the United States
as Administrative Agent may designate by written notice to Borrower and the
Banks.

“Affected Bank” has the meaning specified in Section 3.07.

“Affected Loan” has the meaning specified in Section 3.04.

“Affiliate” means, with respect to any Person (the “first Person”), any other
Person: (1) which directly or indirectly controls, or is controlled by, or is
under common control with, the first Person. The term “control” means the
possession, directly or indirectly, of the

1


--------------------------------------------------------------------------------




 

power, alone, to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract, or
otherwise.

“Agent” means, individually and collectively, Administrative Agent, each
Syndication Agent and each Documentation Agent.

“Agreement” means this Revolving Credit Agreement.

“Applicable Lending Office” means, for each Bank and for its LIBOR Loan, Bid
Rate Loan(s), Base Rate Loan or Swingline Loan, as applicable, the lending
office of such Bank (or of an Affiliate of such Bank) designated as such on its
signature page hereof or in the applicable Assignment and Assumption Agreement,
or such other office of such Bank (or of an Affiliate of such Bank) as such Bank
may from time to time specify to Administrative Agent and Borrower as the office
by which its LIBOR Loan, Bid Rate Loan(s), Base Rate Loan or Swingline Loan, as
applicable, is to be made and maintained.

“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Loans,  the
respective percentages per annum determined, at any time, based on the range
into which any Credit Rating then falls, in accordance with the table set forth
below. Any change in any Credit Rating causing it to move to a different range
on the table shall effect an immediate change in the Applicable Margin. Borrower
shall have not less than two (2) Credit Ratings at all times, one of which shall
be from S&P or Moody’s. In the event that Borrower receives only two (2) Credit
Ratings, and such Credit Ratings are not equivalent, the Applicable Margin shall
be the higher of the two Credit Ratings. In the event that Borrower receives
more than two (2) Credit Ratings, and such Credit Ratings are not all
equivalent, the Applicable Margin shall be the lower of the two (2) highest
ratings.

Borrower’s Credit Rating
(S&P/Moody’s Ratings)

 

 

 

Applicable Margin
for Base Rate Loans
(% per annum)

 

Applicable Margin
for LIBOR Loans
(% per annum)

A-/A3 or higher

 

0.00

 

0.375

BBB+/Baa1

 

0.00

 

0.425

BBB/Baa2

 

0.00

 

0.550

BBB-/Baa3

 

0.00

 

0.750

Below BBB-/Baa3 or unrated

 

0.00

 

1.000

 

“Assignee” has the meaning specified in Section 12.05(c).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of EXHIBIT E, pursuant to which a Bank
assigns and an Assignee assumes rights and obligations in accordance with
Section 12.05.

“Authorization Letter” means a letter agreement executed by Borrower in the form
of EXHIBIT A.

“Available Total Loan Commitment” has the meaning specified in Section 2.01(b).

2


--------------------------------------------------------------------------------




 

“Bank” and “Banks” have the respective meanings specified in the preamble;  
provided, however, that the term “Bank” shall exclude each Designated Lender
when used in reference to a Ratable Loan, the Loan Commitments or terms relating
to the Ratable Loans and the Loan Commitments.

“Bank Affiliate” means, (a) with respect to any Bank, (i) a Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with any Bank or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by any Bank or a Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with any Bank and (b) with respect to any Bank that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Bank or by a Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such investment advisor.

“Bank Parties” means Administrative Agent and the Banks.

“Banking Day” means (1) any day on which commercial banks are not authorized or
required to close in New York City and (2) whenever such day relates to a LIBOR
Loan, a Bid Rate Loan, an Interest Period with respect to a LIBOR Loan or a Bid
Rate Loan, or notice with respect to a LIBOR Loan or Bid Rate Loan, a day on
which dealings in Dollar deposits are also carried out in the London interbank
market and banks are open for business in London.

“Bank Reply Period”  has the meaning specified in Section 12.02.

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor or statute or
statutes.

“Banks’ L/C Fee Rate” has the meaning specified in Section 2.17(g).

“Base Rate” means, for any day, the higher of (1) the Federal Funds Rate for
such day plus one-half percent (0.50%), or (2) the Prime Rate for such day.

“Base Rate Loan” means all or any portion (as the context requires) of a Bank’s
Ratable Loan which shall accrue interest at a rate determined in relation to the
Base Rate.

“Bid Borrowing Limit” has the meaning specified in Section 2.01(c).

“Bid Rate Loan” has the meaning specified in Section 2.01(c).

“Bid Rate Loan Note” has the meaning specified in Section 2.09.

“Bid Rate Quote” means an offer by a Bank to make a Bid Rate Loan in accordance
with Section 2.02.

“Bid Rate Quote Request” has the meaning specified in Section 2.02(a).

3


--------------------------------------------------------------------------------




 

“Borrower” has the meaning specified in the preamble.

“Borrower’s Accountants” means Deloitte & Touche, LLP, or such other accounting
firm(s) selected by Borrower and reasonably acceptable to the Required Banks.

“Borrower’s Consolidated Financial Statements” means the consolidated balance
sheet and related consolidated statements of operations, accumulated deficiency
in assets and cash flows, and footnotes thereto, of the Borrower, in each case
prepared in accordance with GAAP and as filed with the SEC as SEC Reports.

“Borrower’s Pro Rata Share” means an amount determined based on the pro rata
ownership of the equity interests of a person by Borrower and Borrower’s
consolidated subsidiaries.

“Capitalization Value” means, at any time, the sum of (1) (a) with respect to
Real Property Businesses other than hotels, Combined EBITDA from such businesses
for the most recently ended calendar quarter, annualized (i.e., multiplied by
four (4)) (except that for purposes of this definition, the aggregate
contribution to such Combined EBITDA from leasing commissions and management and
development fees shall not exceed 5% of Combined EBITDA), capitalized at a rate
of 7.50% per annum, less amounts included in such Combined EBITDA attributable
to Real Property Assets owned less than twelve (12) months, and (b) with respect
to Real Property Businesses that are hotels, Combined EBITDA from such
businesses for the most recently ended four consecutive calendar quarters,
capitalized at a rate of 7.50% per annum, less amounts included in such Combined
EBITDA attributable to Real Property Assets that are hotels and owned less than
twelve (12) months; (2) with respect to Real Property Assets that are owned by
Real Property Businesses for less than twelve (12) months, the purchase price
(including capitalized acquisition costs determined in accordance with GAAP) for
such Real Property Assets; (3) with respect to Operating Businesses, the Net
Equity Value of such businesses; (4) without duplication, the Borrower’s Pro
Rata Share of the capitalized costs, as determined in accordance with GAAP, of
Real Property Assets under construction with respect to the Real Property
Businesses; and (5) without duplication, Borrower’s Pro Rata Share of
unrestricted cash and cash equivalents, the book value of notes and mortgage
loans receivable and marketable securities of Borrower and its Consolidated
Businesses and UJVs at such time, as determined in accordance with GAAP, and the
cost of non-marketable securities of Borrower and its Consolidated Businesses
and UJVs at such time, as determined in accordance with GAAP. For the purposes
of this definition, (1) for any Disposition of Real Property Assets by a Real
Property Business during any calendar quarter, Combined EBITDA from such
businesses will be reduced by actual Combined EBITDA generated from such asset
or assets, as calculated in accordance with this definition, and (2) the
aggregate contribution to Capitalization Value in excess of fifteen percent
(15%) of the total Capitalization Value from Operating Businesses in which, in
each case, the Borrower, directly or indirectly, owns less than 50% of the
beneficial interests, and non-marketable securities shall not be included in
Capitalization Value.

“Capitalization Value of Unencumbered Assets” means, at any time, the sum of
(1) (a) with respect to Real Property Businesses other than hotels, Unencumbered
Combined EBITDA from such businesses for the most recently ended calendar
quarter, annualized (i.e., multiplied by four (4)) (except that for purposes of
this definition, the aggregate contribution to

4


--------------------------------------------------------------------------------




 

such Unencumbered Combined EBITDA from leasing commissions and management and
development fees shall not exceed 5% of Unencumbered Combined EBITDA),
capitalized at a rate of 7.50% per annum, less amounts included in such
Unencumbered Combined EBITDA attributable to Real Property Assets that are
Unencumbered Assets and owned less than twelve (12) months, and (b) with respect
to Real Property Businesses that are hotels, Unencumbered Combined EBITDA from
such businesses for the most recently ended four consecutive calendar quarters,
capitalized at a rate of 7.50% per annum, less amounts included in such
Unencumbered Combined EBITDA attributable to Real Property Assets that are
hotels and Unencumbered Assets and owned less than twelve (12) months; (2) with
respect to Real Property Assets that are Unencumbered Assets and that are owned
by Real Property Businesses for less than twelve (12) months, the purchase price
(including capitalized acquisition costs determined in accordance with GAAP) for
such Real Property Assets; (3) without duplication, the Borrower’s Pro Rata
Share of the capitalized costs, as determined in accordance with GAAP, of Real
Property Assets that are Unencumbered Assets under construction with respect to
the Consolidated Businesses and UJVs; and (4) without duplication, Borrower’s
Pro Rata Share of unrestricted cash and cash equivalents and the book value of
notes and mortgage loans receivable and marketable securities that are
Unencumbered Assets of Borrower and its Consolidated Businesses and UJVs with
respect to Real Property Businesses, at such time, as determined in accordance
with GAAP. For the purposes of this definition, (1) for any Disposition of Real
Property Assets by a Real Property Business during any calendar quarter,
Unencumbered Combined EBITDA from such businesses will be reduced by actual
Unencumbered Combined EBITDA generated from such asset or assets, as calculated
in accordance with this definition, and (2) the aggregate contribution to
Capitalized Value of Unencumbered Assets in excess of thirty percent (30%) of
the total Capitalized Value of Unencumbered Assets from the aggregate of Real
Property Businesses with respect to Real Property Assets in which, in each case,
the Borrower, directly or indirectly, owns less than 50% of the beneficial
interests, plus notes and mortgage loans receivable that are Unencumbered Assets
of Borrower and its Consolidated Businesses and UJVs, at such time, as
determined in accordance with GAAP, shall not be included in Capitalized Value
of Unencumbered Assets.

“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

“Closing Date” means the date the Initial Advance is made.

“Code” means the Internal Revenue Code of 1986.

“Combined EBITDA” means, for any period of time, (1) the Borrower’s Pro Rata
Share of net income plus Interest Expense, income taxes, depreciation,
amortization and non-recurring items (including, without limitation, gains or
losses from asset sales), each as determined in accordance with GAAP, of
Consolidated Businesses and UJVs, provided however, that Combined EBITDA shall
not include any amounts related to Operating Businesses.

“Consolidated Businesses” means, at any time, the Borrower and Subsidiaries of
the Borrower that the Borrower consolidates in its consolidated financial
statements prepared in accordance with GAAP.

5


--------------------------------------------------------------------------------




 

“Continue”, “Continuation” and “Continued” refer to the continuation pursuant to
Section 2.12 of a LIBOR Loan as a LIBOR Loan from one Interest Period to the
next interest Period.

“Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
Section 2.12 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan into a Base
Rate Loan, each of which may be accompanied by the transfer by a Bank (at its
sole discretion) of all or a portion of its Ratable Loan from one Applicable
Lending Office to another.

“Credit Rating” means the rating assigned by the Ratings Agencies to Borrower’s
senior unsecured long-term indebtedness.

“Debt” means, at any time, without duplication, (1) all indebtedness and
liabilities for borrowed money, secured or unsecured, of Borrower, (2) in the
case of Consolidated Businesses and UJVs with respect to Real Property
Businesses, the Borrower’s Pro Rata Share of all indebtedness and liabilities of
such Consolidated Businesses and UJVs for borrowed money, secured or unsecured,
including mortgage and other notes payable, but excluding any indebtedness that
is secured by cash or cash equivalents or marketable securities, or defeased,
and (3) Borrower’s Pro Rata Share of those liabilities of Borrower or any of its
Consolidated Businesses or UJVs consisting of indebtedness for borrowed money,
as determined in accordance with GAAP, that is or would be stated and quantified
as contingent liabilities in the notes to the consolidated financial statements
of Borrower as of that date; provided that such liabilities shall exclude any
such liability reflected on the consolidated balance sheet of Borrower and its
Consolidated Businesses or that is otherwise included in clauses (1) or
(2) above.

“Default” means any event which with the giving of notice or lapse of time, or
both, would become an Event of Default.

“Default Rate” means a rate per annum equal to: (1) with respect to Base Rate
Loans, a variable rate three percent (3%) plus the rate of interest then in
effect thereon (including the Applicable Margin); and (2) with respect to LIBOR
Loans and Bid Rate Loans, a fixed rate three percent (3%) plus the rate(s) of
interest in effect thereon (including the Applicable Margin or the LIBOR Bid
Margin, as the case may be) at the time of any Default or Event of Default until
the end of the then current Interest Period therefor and, thereafter, a variable
rate three percent (3%) plus the rate of interest for a Base Rate Loan
(including the Applicable Margin).

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 12.16 and (ii) is not
otherwise a Bank.

“Designating Lender” has the meaning specified in Section 12.16.

“Designation Agreement” means an agreement in substantially the form of EXHIBIT
H, entered into by a Bank and a Designated Lender and accepted by Administrative
Agent.

“Disposition” means a sale (whether by assignment, transfer or Capital Lease) of
an asset.

6


--------------------------------------------------------------------------------




 

“Dollars” and the sign “$” mean lawful money of the United States of America.

“Elect”, “Election” and “Elected” refer to elections, if any, by Borrower
pursuant to Section 2.12 to have all or a portion of an advance of the Ratable
Loans be outstanding as LIBOR Loans.

“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.

“Environmental Law” means any applicable Law relating to pollution or the
environment, including Laws relating to noise or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the work place, the
community or the environment, or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

“Environmental Notice” means any written complaint, order, citation, letter,
inquiry, notice or other written communication from any Person (1) affecting or
relating to Borrower’s compliance with any Environmental Law in connection with
any activity or operations at any time conducted by Borrower, (2) relating to
the occurrence or presence of or exposure to or possible or threatened or
alleged occurrence or presence of or exposure to Environmental Discharges or
Hazardous Materials at any of Borrower’s locations or facilities, including,
without limitation: (a) the existence of any contamination or possible or
threatened contamination at any such location or facility and (b) remediation of
any Environmental Discharge or Hazardous Materials at any such location or
facility or any part thereof; and (3) any violation or alleged violation of any
relevant Environmental Law.

“Equity Value” means, at any time, Capitalization Value less the Total
Outstanding Indebtedness.

“ERISA” means the Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of organizations (within the meaning of
Section 414(b) of the Code) as Borrower or General Partner or is under common
control (within the meaning of Section 414(c) of the Code) with Borrower or
General Partner or is required to be treated as a single employer with Borrower
or General Partner under Section 414(m) or 414(o) of the Code.

“Event of Default” has the meaning specified in Section 9.01.

“Execution Date” means the date of this Agreement.

“Extension Date” has the meaning specified in Section 2.18.

“Extension Notice” has the meaning specified in Section 2.18.

“Facility Fee” means the respective percentages per annum determined, at any
time, based on the range into which any Credit Rating then falls, in accordance
with the table set

7


--------------------------------------------------------------------------------




forth below. Any change in any Credit Rating causing it to move to a different
range on the table shall effect an immediate change in the  Facility Fee.
Borrower shall have not less than two (2) Credit Ratings at all times, one of
which shall be from S&P or Moody’s. In the event that Borrower receives only two
(2) Credit Ratings, and such Credit Ratings are not equivalent, the Facility Fee
shall be the higher of the two Credit Ratings. In the event that Borrower
receives more than two (2) Credit Ratings, and such Credit Ratings are not all
equivalent, the Facility Fee shall be the lower of the two (2) highest ratings.

Borrower’s Credit Rating
(S&P/Moody’s/Ratings)

 

 

 

 

Facility Fee
(% per annum)

 

 

A-/A3 or higher

 

0.1250

 

BBB+/Baa1

 

0.150

 

BBB/Baa2

 

0.150

 

BBB-/Baa3

 

0.200

 

Below BBB-/Baa3 or unrated

 

0.250

 

 

“Federal Funds Rate” means, for any day, the rate per annum (expressed on a
360-day basis of calculation) equal to the weighted average of the rates on
overnight federal funds transactions as published by the Federal Reserve Bank of
New York for such day provided that (1) if such day is not a Banking Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Banking Day as so published on the next succeeding Banking
Day, and (2) if no such rate is so published on such next succeeding Banking
Day, the Federal Funds Rate for such day shall be the average of the rates
quoted by three Federal Funds brokers to Administrative Agent on such day on
such transactions.

“Fiscal Year” means each period from January 1 to December 31.

“Fitch” means Fitch, Inc.

“Fixed Charges” means, in respect of any period, the sum of (i) the Borrower’s
Pro Rata Share of Interest Expense for such period, as determined in accordance
with GAAP, attributable to Debt in respect of Real Property Businesses,
multiplied by four (4); (ii) the Borrower’s Pro Rata Share of interest
capitalized during such period, as determined in accordance with GAAP,
attributable to Debt in respect of Real Property Businesses, multiplied by four
(4), (iii) distributions during such period on preferred units of the Borrower,
as determined in accordance with GAAP, multiplied by four (4), and
(iv) Borrower’s Pro Rata Share of regularly scheduled principal amortization
payments (exclusive of any scheduled balloon type payments) attributable to Debt
in respect of Real Property Businesses.

“Fronting Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A. or
another Bank that shall have agreed to be designated by Borrower from among
those Banks identified by Administrative Agent as being acceptable for issuing a
Letter of Credit pursuant to Section 2.17.

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time, applied on a basis consistent with those
used in the

8


--------------------------------------------------------------------------------




 

preparation of the financial statements referred to in Section 5.15 (except for
changes concurred in by Borrower’s Accountants).

“General Partner” has the meaning specified in the preamble.

“Good Faith Contest” means the contest of an item if: (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted;
(2) adequate reserves are established with respect to the contested item;
(3) during the period of such contest, the enforcement of any contested item is
effectively stayed; and (4) the failure to pay or comply with the contested item
during the period of the contest is not likely to result in a Material Adverse
Change.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guaranty” means the guaranty(ies) of Borrower’s obligations to be executed by
General Partner.

“Hazardous Materials” means any pollutant, effluents, emissions, contaminants,
toxic or hazardous wastes or substances, as any of those terms are defined from
time to time in or for the purposes of any relevant Environmental Law, including
asbestos fibers and friable asbestos, polychlorinated biphenyls, and any
petroleum or hydrocarbon-based products or derivatives.

“Initial Advance” means the first advance of proceeds of the Loans.

“Interest Expense” means, for any period of time, the consolidated interest
expense, whether paid, accrued or capitalized (without deduction of consolidated
interest income) of Borrower that is attributable to Borrower’s Pro Rata Share
in its Consolidated Businesses in respect of Real Property Businesses,
including, without limitation or duplication (or, to the extent not so included,
with the addition of), (1) the portion of any rental obligation in respect of
any Capital Lease obligation allocable to interest expense in accordance with
GAAP; (2) the amortization of Debt discounts and premiums; (3) any payments or
fees (other than up-front fees) with respect to interest rate swap or similar
agreements; and (4) the interest expense and items listed in clauses (1) through
(3) above applicable to each of the UJVs (to the extent not included above)
multiplied by Borrower’s Pro Rata Share in the UJVs in respect of Real Property
Businesses, in all cases as reflected in the Borrower’s Consolidated Financial
Statements.

“Interest Period” means, (1) with respect to any LIBOR Loan, the period
commencing on the date the same is advanced, converted from a Base Rate Loan or
Continued, as the case may be, and ending, as Borrower may select pursuant to
Section 2.06, on the numerically corresponding day in the first, second, third
or, if available from all of the Banks, sixth calendar month thereafter (or at
Administrative Agent’s reasonable discretion a period of shorter duration),
provided that each such Interest Period which commences on the last Banking Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate calendar month; and (2) with respect to any
Bid Rate Loan, the period commencing on the date

9


--------------------------------------------------------------------------------




 

the same is advanced and ending, as Borrower may select pursuant to
Section 2.02, on the numerically corresponding day in the first, second or third
calendar month thereafter (or at Administrative Agent’s reasonable discretion a
period of shorter duration) provided that each such Interest Period which
commences on the last Banking Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Banking Day of the appropriate calendar month.

“Invitation for Bid Rate Quotes” has the meaning specified in Section 2.02(b).

“Law” means any federal, state or local statute, law, rule, regulation,
ordinance, order, code, or rule of common law, now or hereafter in effect, and
in each case as amended, and any judicial or administrative interpretation
thereof by a Governmental Authority or otherwise, including any judicial or
administrative order, consent decree or judgment.

“Lead Arrangers” means J.P. Morgan Securities Inc. and Bank of America
Securities, L.L.C.

“Letter of Credit” has the meaning specified in Section 2.17(a).

“LIBOR Base Rate” means, with respect to any Interest Period therefor, the rate
per annum quoted at approximately 11:00 a.m., London time, by the Bank serving
as Administrative Agent two (2) Banking Days prior to the first day of such
Interest Period for the offering to leading banks in the London interbank market
of Dollar deposits in immediately available funds, for a period, and in an
amount, comparable to such Interest Period and principal amount of the LIBOR
Loan or Bid Rate Loan, as the case may be, in question outstanding during such
Interest Period.

“LIBOR Bid Margin” has the meaning specified in Section 2.02(c)(2)(iii).

“LIBOR Bid Rate” means a rate per annum equal to the sum of (1) the LIBOR
Interest Rate for the Bid Rate Loan and Interest Period in question and (2) the
LIBOR Bid Margin.

“LIBOR Interest Rate” means, for any LIBOR Loan or Bid Rate Loan, a rate per
annum determined by Administrative Agent to be equal to the quotient of (1) the
LIBOR Base Rate for such LIBOR Loan or Bid Rate Loan, as the case may be, for
the Interest Period therefor divided by (2) one minus the LIBOR Reserve
Requirement for such LIBOR Loan or Bid Rate Loan, as the case may be, for such
Interest Period.

“LIBOR Loan” means all or any portion (as the context requires) of any Bank’s
Ratable Loan which shall accrue interest at rate(s) determined in relation to
LIBOR Interest Rate(s).

“LIBOR Reserve Requirement” means, for any LIBOR Loan or Bid Rate Loan, the
average maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during the Interest Period for
such LIBOR Loan or Bid Rate Loan under Regulation D by member banks of the
Federal Reserve System in New York City with deposits exceeding One Billion
Dollars ($1,000,000,000) against

10


--------------------------------------------------------------------------------




 

“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the LIBOR Reserve Requirement shall also
reflect any other reserves required to be maintained by such member banks by
reason of any Regulatory Change against (1) any category of liabilities which
includes deposits by reference to which the LIBOR Base Rate is to be determined
as provided in the definition of “LIBOR Base Rate” in this Section 1.01 or
(2) any category of extensions of credit or other assets which include loans the
interest rate on which is determined on the basis of rates referred to in said
definition of “LIBOR Base Rate”.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment for collateral purposes, deposit arrangement, lien
(statutory or other), or other security agreement or charge of any kind or
nature whatsoever of any third party (excluding any right of setoff but
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction to evidence any of
the foregoing).

“Loan” means, with respect to each Bank, its Ratable Loan, Bid Rate Loan(s) and
Swingline Loan(s), collectively.

“Loan Commitment” means, with respect to each Bank, the obligation to make a
Ratable Loan in the principal amount set forth on Schedule 1 attached hereto and
incorporated herein, as such amount may be reduced or increased from time to
time in accordance with the provisions of Section 2.16 (upon the execution of an
Assignment and Assumption Agreement, the definition of Loan Commitment shall be
deemed revised to reflect the assignment being effected pursuant to such
Assignment and Assumption Agreement).

“Loan Documents” means this Agreement, the Notes, the Guaranty, the
Authorization Letter and the Solvency Certificate.

“Mandatory Borrowing” has the meaning specified in Section 2.03(b)(3).

“Material Adverse Change” means either (1) a material adverse change in the
status of the business, results of operations, financial condition, property of
Borrower or General Partner or (2) any event or occurrence of whatever nature
which is likely to have a material adverse effect on the ability of Borrower or
General Partner to perform their obligations under the Loan Documents.

“Material Affiliates” means the Affiliates of Borrower listed on EXHIBIT F.

“Maturity Date” means June 28, 2010, subject to extension pursuant to
Section 2.18.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan defined as such in Section 3(37) of ERISA to
which contributions have been or are required to be made by Borrower or General
Partner or any ERISA Affiliate and which is covered by Title IV of ERISA.

11


--------------------------------------------------------------------------------




 

“Net Equity Value” means, at any time, (i) in the case of a Consolidated
Business that is an Operating Business, the total assets of such business less
the total liabilities of such business less the amounts attributable to the
minority interest in such business, in each case as determined in accordance
with GAAP, and (ii) in the case of a UJV that is an Operating Business, the
Borrower’s net equity investment in such business, as determined in accordance
with GAAP.

“Note” and “Notes” have the respective meanings specified in Section 2.09.

“Obligations” means each and every obligation, covenant and agreement of
Borrower, now or hereafter existing, contained in this Agreement, and any of the
other Loan Documents, whether for principal, reimbursement obligations,
interest, fees, expenses, indemnities or otherwise, and any amendments or
supplements thereto, extensions or renewals thereof or replacements therefor,
including but not limited to all indebtedness, obligations and liabilities of
Borrower to Administrative Agent and any Bank now existing or hereafter incurred
under or arising out of or in connection with the Notes, this Agreement, the
other Loan Documents, and any documents or instruments executed in connection
therewith; in each case whether direct or indirect, joint or several, absolute
or contingent, liquidated or unliquidated, now or hereafter existing, renewed or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, and including all indebtedness of Borrower
under any instrument now or hereafter evidencing or securing any of the
foregoing.

“Operating Business” means a Consolidated Business or UJV that does not own
primarily Real Property Assets.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning specified in Section 12.05(b).

“Payor” has the meaning specified in Section 10.12.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

“Plan” means any employee benefit or other plan established or maintained, or to
which contributions have been or are required to be made, by Borrower or General
Partner or any ERISA Affiliate and which is covered by Title IV of ERISA or to
which Section 412 of the Code applies.

“presence”, when used in connection with any Environmental Discharge or
Hazardous Materials, means and includes presence, generation, manufacture,
installation, treatment, use, storage, handling, repair, encapsulation,
disposal, transportation, spill, discharge and release.

12


--------------------------------------------------------------------------------




 

“Prime Rate” means that rate of interest from time to time announced by the Bank
serving as Administrative Agent in the United States as its prime commercial
lending rate. Any change in the Prime Rate shall be effective as of the date
such change is announced by the Bank serving as Administrative Agent.

“Prior Credit Agreement” means that certain Revolving Credit Agreement, dated as
of July 2, 2003, among Borrower, General Partner, JPMorgan Chase Bank and the
other banks signatory thereto.

“Pro Rata Share” means, with respect to each Bank, a fraction, the numerator of
which is the amount of such Bank’s Loan Commitment and the denominator of which
is the Total Loan Commitment.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

“Qualified Institution” means any of (a) a commercial bank organized under the
laws of the United States or any State thereof or the District of Columbia and
having total assets in excess of $1,000,000,000 calculated in accordance with
GAAP, (b) a savings and loan association or savings bank organized under the
laws of the United States or any State thereof or the District of Columbia and
having total assets in excess of $1,000,000,000 calculated in accordance with
GAAP, (c) a commercial bank organized under the laws of any other country which
is a member of the Organization for Economic Cooperation and Development or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000, calculated in accordance with GAAP, provided that such bank is
acting at all times with respect to the Agreement through a branch or agency
located in the United States of America and (d) an entity reasonably acceptable
to Administrative Agent and, so long as no Event of Default exists, Borrower,
which is regularly engaged in making, purchasing or investing in loans and
having total assets in excess of $500,000,000, calculated in accordance with
GAAP, provided that if such entity is a Bank Affiliate, no such consent of
Administrative Agent or Borrower shall be required.

“Ratable Loan” has the meaning specified in Section 2.01(b).

“Ratable Loan Note” has the meaning specified in Section 2.09.

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch.

“Real Property Asset” means an asset from which income is, or upon completion
expected by the Borrower to be, derived predominantly from contractual rent
payments under leases with unaffiliated third party tenants, hotel operations,
tradeshow operations or leasing commissions and management and development fees.

“Real Property Business” means a Consolidated Business or UJV that owns
primarily Real Property Assets.

13


--------------------------------------------------------------------------------




 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

“Regulatory Change” means, with respect to any Bank, any change after the date
of this Agreement in United States federal, state, municipal or foreign laws or
regulations (including Regulation D) or the adoption or making after such date
of any interpretations, directives or requests applying to a class of banks
including such Bank of or under any United States, federal, state, municipal or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“REIT” means a “real estate investment trust,” as such term is defined in
Section 856 of the Code.

“Relevant Documents” has the meaning specified in Section 11.02.

“Replacement Bank” has the meaning specified in Section 3.07.

“Replacement Notice” has the meaning specified in Section 3.07.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived by the PBGC.

“Required Banks” means at any time the Banks having Pro Rata Shares aggregating
at least 51% (excluding, however, any Bank that is in default of its obligations
under this Agreement); provided, however, that during the existence of an Event
of Default, the “Required Banks” shall be the Banks holding at least 51% of the
then aggregate unpaid principal amount of the Loans (excluding, however, any
Bank that is in default of its obligations under this Agreement); and provided,
further that in the case of Swingline Loans, the amount of each Bank’s funded
participation interest in such Swingline Loans shall be considered for purposes
hereof as if it were a direct Loan and not a participation interest, and the
aggregate amount of Swingline Loans owing to Swingline Lender shall be
considered for purposes hereof as reduced by the amount of such funded
participation interests.

“Required Payment” has the meaning set forth in Section 10.12.

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” means the reports required to be delivered to the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.

 

14


--------------------------------------------------------------------------------


“Secured Indebtedness” means, at any time, that portion of Total Outstanding
Indebtedness that is not Unsecured Indebtedness.

“Solvency Certificate” means a certificate in substantially the form of EXHIBIT
D, to be delivered by Borrower pursuant to the terms of this Agreement.

“Solvent” means, when used with respect to any Person, that (1) the fair value
of the property of such Person, on a going concern basis, is greater than the
total amount of liabilities (including, without limitation, contingent
liabilities) of such Person; (2) the present fair saleable value of the assets
of such Person, on a going concern basis, is not less than the amount that will
be required to pay the probable liabilities of such Person on its debts as they
become absolute and matured; (3) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; (4) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged; and (5) such Person has sufficient
resources, provided that such resources are prudently utilized, to satisfy all
of such Person’s obligations. Contingent liabilities will be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Companies.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other entity, fifty percent (50%) or
more of the outstanding voting stock, partnership interests or membership
interests, as the case may be, of which are owned, directly or indirectly, by
that Person or by one or more other Subsidiaries of that Person and over which
that Person or one or more other Subsidiaries of that Person exercise sole
control. For the purposes of this definition, “voting stock” means stock having
voting power for the election of directors or trustees, as the case may be,
whether at all times or only so long as no senior class of stock has voting
power for the election of directors or trustees by reason of any contingency,
and “control” means the power to direct the management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

“Swingline Commitment” has the meaning specified in Section 2.03(a).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as Swingline
Lender hereunder, and its permitted successors in such capacity in accordance
with the terms of this Agreement.

“Swingline Loan” has the meaning set forth in Section 2.03(a)

“Taxable REIT Subsidiary” means any corporation (other than a REIT) in which
Guarantor directly or indirectly owns stock and Guarantor and such corporation
jointly elect that such corporation shall be treated as a taxable REIT
subsidiary of Guarantor under and pursuant to Section 856 of the Code.

15


--------------------------------------------------------------------------------




“Total Loan Commitment” means an amount equal to the aggregate amount of all
Loan Commitments.

“Total Outstanding Indebtedness” means, at any time, without duplication, Debt
of the Borrower and the Borrower’s Pro Rata Share of Debt in respect of
Consolidated Businesses and UJVs, exclusive of non-recourse Debt of Operating
Businesses, determined on a consolidated basis in accordance with GAAP.

“UJVs” means, at any time, (1) investments of the Borrower that are accounted
for under the equity method in the Borrower’s Consolidated Financial Statements
prepared in accordance with GAAP and (2) investments of the Borrower in which
the Borrower owns less than 50% of the equity interests and that are
consolidated in the Borrower’s Consolidated Financial Statements prepared in
accordance with GAAP.

“Unencumbered Assets” means, collectively, assets, reflected in the Borrower’s
Consolidated Financial Statements, owned in whole or in part, directly or
indirectly, by Borrower and not subject to any Lien to secure all or any portion
of Secured Indebtedness, and assets of Consolidated Businesses and UJVs which
are not subject to any Lien to secure all or any portion of Secured Indebtedness
or to any negative pledge or similar agreement, provided further that any such
Consolidated Business or UJV is not the borrower or guarantor of any Unsecured
Indebtedness.

“Unencumbered Combined EBITDA” means that portion of Combined EBITDA
attributable to Unencumbered Assets; provided that Unencumbered Combined EBITDA
shall include only general and administrative expenses that are attributable to
the management and operation of the Unencumbered Assets in accordance with GAAP
and shall not include any corporate general and administrative expenses of
Borrower, Guarantor, Consolidated Businesses or UJVs (e.g., salaries of
corporate officers).

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of accumulated plan benefits as of the close of its most
recent plan year, based upon the actuarial assumptions used by such Plan’s
actuary in the most recent annual valuation of such Plan, exceeds the fair
market value of the assets allocable thereto, determined in accordance with
Section 412 of the Code.

“Unsecured Indebtedness” means, at any time, Total Outstanding Indebtedness that
is not secured by a lien on assets of the Borrower, a Consolidated Business or a
UJV, as the case may be.

“Unsecured Interest Expense” means, for any period, the Borrower’s Pro Rata
Share of Interest Expense attributable to Total Outstanding Indebtedness
constituting Unsecured Indebtedness, exclusive of any Unsecured Indebtedness of
UJVs that are Operating Businesses.

“VRT Consolidated Financial Statements” means, collectively, the consolidated
balance sheet and related consolidated statements of operations, accumulated
deficiency in assets and cash flows, and footnotes thereto, of General Partner
and Borrower, in each case prepared in accordance with GAAP and as filed with
the SEC as SEC Reports.

16


--------------------------------------------------------------------------------




“VRT Principals” means the trustees, executive officers and directors of
Borrower (other than General Partner) or General Partner at any applicable time.

SECTION 1.02.   Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, and, except as otherwise
provided herein, all financial data required to be delivered hereunder shall be
prepared in accordance with GAAP.

SECTION 1.03.   Computation of Time Periods. Except as otherwise provided
herein, in this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and words “to” and “until” each means “to but excluding”.

SECTION 1.04.   Rules of Construction. When used in this Agreement: (1) “or” is
not exclusive; (2) a reference to a Law includes any amendment or modification
to such Law; (3) a reference to a Person includes its permitted successors and
permitted assigns; (4) except as provided otherwise, all references to the
singular shall include the plural and vice versa; (5) except as provided in this
Agreement, a reference to an agreement, instrument or document shall include
such agreement, instrument or document as the same may be amended, modified or
supplemented from time to time in accordance with its terms and as permitted by
the Loan Documents; (6) all references to Articles or Sections shall be to
Articles and Sections of this Agreement unless otherwise indicated; and (7) all
Exhibits to this Agreement shall be incorporated into this Agreement.

ARTICLE II

THE LOANS

SECTION 2.01.   Ratable Loans; Bid Rate Loans. (a)  Subject to the terms and
conditions of this Agreement, the Banks agree to make loans to Borrower as
provided in this Article II.

(b)           Each of the Banks severally agrees to make a loan to Borrower
(each such loan by a Bank, a “Ratable Loan”) in an amount up to its Loan
Commitment pursuant to which such Bank shall from time to time advance and
readvance to Borrower an amount equal to its Pro Rata Share of the excess (the
“Available Total Loan Commitment”) of the Total Loan Commitment minus the sum of
(1) all previous advances (including Bid Rate Loans and  Swingline Loans) made
by the Banks which remain unpaid and (2) the outstanding amount of all Letters
of Credit, plus, without duplication of any amount included in clause (1) above,
such Bank’s Pro Rata Share of Swingline Loans outstanding. Within the limits set
forth herein, Borrower may borrow from time to time under this paragraph (b) and
prepay from time to time pursuant to Section 2.10 (subject, however, to the
restrictions on prepayment set forth in said Section), and thereafter reborrow
pursuant to this paragraph (b). The Ratable Loans may be outstanding as:
(1) Base Rate Loans; (2) LIBOR Loans; or (3) a combination of the foregoing, as
Borrower shall elect and notify Administrative Agent in accordance with
Section 2.14. The

17


--------------------------------------------------------------------------------




LIBOR Loan, Bid Rate Loan, Base Rate Loan and Swingline Loan of each Bank shall
be maintained at such Bank’s Applicable Lending Office.

(c)           In addition to Ratable Loans pursuant to paragraph (b) above, so
long as Borrower’s Credit Rating is BBB- or better by S&P (if rated by S&P) and
Baa3 or better by Moody’s (if rated by Moody’s), one or more Banks may, at
Borrower’s request and in their sole discretion, make non-ratable loans which
shall bear interest at the LIBOR Bid Rate in accordance with Section 2.02 (such
loans being referred to in this Agreement as “Bid Rate Loans”). Borrower may
borrow Bid Rate Loans from time to time pursuant to this paragraph (c) in an
amount up to fifty percent (50%) of the Total Loan Commitment at the time of the
borrowing (taking into account any repayments of the Loans made simultaneously
therewith) (the “Bid Borrowing Limit”) and shall repay such Bid Rate Loans as
required by Section 2.09, and it may thereafter reborrow pursuant to this
paragraph (c) or paragraph (b) above; provided, however, that the aggregate
outstanding principal amount of Bid Rate Loans at any particular time shall not
exceed the Bid Borrowing Limit.

(d)           The obligations of the Banks under this Agreement are several, and
no Bank shall be responsible for the failure of any other Bank to make any
advance of a Loan to be made by such other Bank. However, the failure of any
Bank to make any advance of the Loan to be made by it hereunder on the date
specified therefor shall not relieve any other Bank of its obligation to make
any advance of its Loan specified hereby to be made on such date.

SECTION 2.02.   Bid Rate Loans. (a)  When Borrower has the Credit Rating
required by Section 2.01(c) and wishes to request offers from the Banks to make
Bid Rate Loans, it shall transmit to Administrative Agent by facsimile a request
(a “Bid Rate Quote Request”) substantially in the form of EXHIBIT G-1 so as to
be received not later than 10:30 a.m. (New York time) on the fourth Banking Day
prior to the date for funding of the Bid Rate Loan(s) proposed therein,
specifying:

(1)           the proposed date of funding of such Bid Rate Loan(s), which shall
be a Banking Day;

(2)           the aggregate amount of the Bid Rate Loans requested, which shall
be at least Five Million Dollars ($5,000,000) and an integral multiple of One
Million Dollars ($1,000,000); and

(3)           the duration of the Interest Period(s) applicable thereto, subject
to the provisions of the definition of “Interest Period” in Section 1.01.

Borrower may request offers to make Bid Rate Loans for more than one
(1) Interest Period in a single Bid Rate Quote Request. No Bid Rate Quote
Request may be submitted by Borrower sooner than seven (7) calendar days after
the submission of any other Bid Rate Quote Request.

(b)           Promptly upon receipt of a Bid Rate Quote Request, Administrative
Agent shall send to the Banks by facsimile an invitation (an “Invitation for Bid
Rate Quotes”) substan­tially in the form of EXHIBIT G-2, which shall constitute
an invitation by Borrower to the Banks to submit Bid Rate Quotes offering to
make Bid Rate Loans to which such Bid Rate Quote Request relates in accordance
with this Section 2.02.

18


--------------------------------------------------------------------------------




(c)           (1)  Each Bank may submit a Bid Rate Quote containing an offer or
offers to make Bid Rate Loans in response to any Invitation for Bid Rate Quotes.
Each Bid Rate Quote must comply with the requirements of this paragraph (c) and
must be submitted to Administrative Agent by facsimile not later than 10:00 a.m.
(New York time) on the third Banking Day prior to the proposed date of the Bid
Rate Loan(s); provided that Bid Rate Quotes submitted by the Bank serving as
Administrative Agent (or any Affiliate of the Bank serving as Administrative
Agent) in its capacity as a Bank may be submitted, and may only be submitted, if
the Bank serving as Administrative Agent or such Affiliate notifies Borrower of
the terms of the offer or offers contained therein not later than fifteen (15)
minutes prior to the deadline for the other Banks. Any Bid Rate Quote so made
shall (subject to Borrower’s satisfaction of the conditions precedent set forth
in this Agreement to its entitlement to an advance) be irrevocable except with
the written consent of Administrative Agent given on the instructions of
Borrower. Bid Rate Loans to be funded pursuant to a Bid Rate Quote may, as
provided in Section 12.16, be funded by a Bank’s Designated Lender. A Bank
making a Bid Rate Quote shall specify in its Bid Rate Quote whether the related
Bid Rate Loans are intended to be funded by such Bank’s Designated Lender, as
provided in Section 12.16.

(2)           Each Bid Rate Quote shall be in substantially the form of EXHIBIT
G-3 and shall in any case specify:

(i)                    the proposed date of funding of the Bid Rate Loan(s);

(ii)                   the principal amount of the Bid Rate Loan(s) for which
each such offer is being made, which principal amount (w) may be greater than or
less than the applicable Loan Commitment of the quoting Bank, (x) must be in the
aggregate at least Five Million Dollars ($5,000,000) and an integral multiple of
One Hundred Thousand Dollars ($100,000), (y) may not exceed the principal amount
of Bid Rate Loans for which offers were requested and (z) may be subject to an
aggregate limitation as to the principal amount of Bid Rate Loans for which
offers being made by such quoting Bank may be accepted;

(iii)                  the margin above or below the applicable LIBOR Interest
Rate (the “LIBOR Bid Margin”) offered for each such Bid Rate Loan, expressed as
a percentage per annum (specified to the nearest 1/1,000th of 1%) to be added to
(or subtracted from) the applicable LIBOR Interest Rate;

(iv)                  the applicable Interest Period; and

(v)                   the identity of the quoting Bank.

A Bid Rate Quote may set forth up to three (3) separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Bid Rate Quotes.

(3)           Any Bid Rate Quote shall be disregarded if it:

(i)                    is not substantially in conformity with EXHIBIT G-3 or
does not specify all of the information required by sub-paragraph (c)(2) above;

19


--------------------------------------------------------------------------------




(ii)                   contains qualifying, conditional or similar language
(except for an aggregate limitation as provided in subparagraph
(c)(2)(ii) above);

(iii)                  proposes terms other than or in addition to those set
forth in the applicable Invitation for Bid Rate Quotes (except for an aggregate
limitation as provided in subparagraph (c)(2)(ii) above); or

(iv)                  arrives after the time set forth in sub-paragraph
(c)(1) above.

(d)           Administrative Agent shall no later than 10:15 a.m. (New York City
time) on the third Banking Day prior to the proposed date for the requested Bid
Rate Loan notify Borrower in writing of the terms of any Bid Rate Quote
submitted by a Bank that is in accordance with paragraph (c). Any subsequent Bid
Rate Quote shall be disregarded by Administrative Agent unless such subsequent
Bid Rate Quote is submitted solely to correct a manifest error in such former
Bid Rate Quote. Administrative Agent’s notice to Borrower shall specify (A) the
aggregate principal amount of Bid Rate Loans for which offers have been received
for each Interest Period specified in the related Bid Rate Quote Request,
(B) the respective principal amounts and LIBOR Bid Margins so offered and (C) if
applicable, limitations on the aggregate principal amount of Bid Rate Loans for
which offers in any single Bid Rate Quote may be accepted.

(e)           Not later than 11:00 a.m. (New York time) on the third Banking Day
prior to the proposed date of funding of the Bid Rate Loan, Borrower shall
notify Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to paragraph (d). A notice of acceptance shall be
substantially in the form of EXHIBIT G-4 and shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. Borrower
may accept any Bid Rate Quote in whole or in part; provided that:

(i)                    the principal amount of each Bid Rate Loan may not exceed
the applicable amount set forth in the related Bid Rate Quote Request or be less
than Five Million Dollars ($5,000,000) and shall be an integral multiple of One
Hundred Thousand Dollars ($100,000);

(ii)                   acceptance of offers with respect to a particular
Interest Period may only be made on the basis of ascending LIBOR Bid Margins
offered for such Interest Period from the lowest effective cost; and

(iii)                  Borrower may not accept any offer that is described in
subparagraph (c)(3) or that otherwise fails to comply with the requirements of
this Agreement.

(f)            If offers are made by two (2) or more Banks with the same LIBOR
Bid Margins, for a greater aggregate principal amount than the amount in respect
of which such offers are permitted to be accepted for the related Interest
Period, the principal amount of Bid Rate Loans in respect of which such offers
are accepted shall be allocated by Administrative Agent among such Banks as
nearly as possible (in multiples of One Hundred Thousand Dollars ($100,000), as
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Administrative Agent shall promptly (and in
any event within one (1) Banking Day after such offers are accepted) notify
Borrower and each such Bank in

20


--------------------------------------------------------------------------------




writing of any such allocation of Bid Rate Loans. Determinations by
Administrative Agent of the allocation of Bid Rate Loans shall be conclusive in
the absence of manifest error.

(g)           In the event that Borrower accepts the offer(s) contained in one
(1) or more Bid Rate Quotes in accordance with paragraph (e), the Bank(s) making
such offer(s) shall make a Bid Rate Loan in the accepted amount (as allocated,
if necessary, pursuant to paragraph (f)) on the date specified therefor, in
accordance with the procedures specified in Section 2.05.

(h)           Notwithstanding anything to the contrary contained herein, each
Bank shall be required to fund its Pro Rata Share of the Available Total Loan
Commitment in accordance with Section 2.01(b) despite the fact that any Bank’s
Loan Commitment may have been or may be exceeded as a result of such Bank’s
making Bid Rate Loans.

(i)            A Bank who is notified that it has been selected to make a Bid
Rate Loan as provided above may designate its Designated Lender (if any) to fund
such Bid Rate Loan on its behalf, as described in Section 12.16. Any Designated
Lender which funds a Bid Rate Loan shall on and after the time of such funding
become the obligee under such Bid Rate Loan and be entitled to receive payment
thereof when due. No Bank shall be relieved of its obligation to fund a Bid Rate
Loan, and no Designated Lender shall assume such obligation, prior to the time
the applicable Bid Rate Loan is funded.

SECTION 2.03.   Swingline Loan Subfacility

(a)           Swingline Commitment. Subject to the terms and conditions of this
Section 2.03, Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans in Dollars to Borrower (each a “Swingline Loan”
and, collectively, the “Swingline Loans”) from time to time during the term
hereof; provided, however, that the aggregate amount of Swingline Loans
outstanding at any time shall not exceed the lesser of (i) Seventy Five Million
Dollars ($75,000,000), and (ii) the Total Loan Commitment less the sum of
(A) all Loans then outstanding, excluding Swingline Loans, and (B) the
outstanding amount of all Letters of Credit (the “Swingline Commitment”).
Subject to the limitations set forth herein, any amounts repaid in respect of
Swingline Loans may be reborrowed.

(b)           Swingline Borrowings.

(1)           Notice of Borrowing. With respect to any Swingline Loan, Borrower
shall give Swingline Lender and Administrative Agent notice in writing which is
received by Swingline Lender and Administrative Agent not later than 2:00 p.m.
(New York City time) on the proposed date of such Swingline Loan (and confirmed
by telephone by such time), specifying (A) that a Swingline Loan is being
requested, (B) the amount of such Swingline Loan, (C) the proposed date of such
Swingline Loan, which shall be a Banking Day and (D) stating that no Default or
Event of Default has occurred and is continuing both before and after giving
effect to such Swingline Loan. Such notice shall be irrevocable.

(2)           Minimum Amounts. Each Swingline Loan shall be at least Three
Million Dollars ($3,000,000) and, or an integral multiple of One Million Dollars
($1,000,000).

21


--------------------------------------------------------------------------------




(3)           Repayment of Swingline Loans. Each Swingline Loan shall be due and
payable on the earliest of (A) five (5) Banking Days from and including the date
of such Swingline Loan, (B) the last calendar day of the month in which such
Swingline Loan is made or (C) the Maturity Date. If, and to the extent, any
Swingline Loans shall be due and payable on the date of any Ratable Loan, such
Swingline Loans shall first be repaid from the proceeds of such Ratable Loan
prior to the disbursement of the same to Borrower. If, and to the extent, a
Ratable Loan is not requested prior to the Maturity Date, the last calendar day
of the month in which such Swingline Loan is made, or the end of the five
(5) Banking Day period after such Swingline Loan was made, or unless Borrower
shall have notified Administrative Agent and the Swingline Lender prior to
1:00 p.m. (New York City time) on the third (3rd) Banking Day after such
Swingline Loan was made that Borrower intends to reimburse Swingline Lender for
the amount of such Swingline Loan with funds other than proceeds of the Ratable
Loans, Borrower shall be deemed to have requested a Ratable Loan comprised
entirely of Base Rate Loans in the amount of the applicable Swingline Loan then
outstanding, the proceeds of which shall be used to repay such Swingline Loan to
Swingline Lender. In addition, if (x) Borrower does not repay a Swingline Loan
on or prior to the end of such five (5) Banking Day period, or (y) a Default or
Event of Default shall have occurred during such five (5) Banking Day period,
Swingline Lender may, at any time, in its sole discretion, by written notice to
the Borrower and Administrative Agent, demand repayment of its Swingline Loans
by way of a Ratable Loan, in which case the Borrower shall be deemed to have
requested a Ratable Loan comprised entirely of Base Rate Loans in the amount of
such Swingline Loans then outstanding, the proceeds of which shall be used to
repay such Swingline Loans to Swingline Lender. Any Ratable Loan which is deemed
requested by the Borrower in accordance with this Section 2.03(b)(3) is
hereinafter referred to as a “Mandatory Borrowing”. Each Bank hereby irrevocably
agrees to make Ratable Loans promptly upon receipt of notice from Swingline
Lender of any such deemed request for a Mandatory Borrowing in the amount and in
the manner specified in the preceding sentences and on the date such notice is
received by such Bank (or the next Banking Day if such notice is received after
12:00 p.m. (New York City time)) notwithstanding (I) the amount of the Mandatory
Borrowing may not comply with the minimum amount of Ratable Loans otherwise
required hereunder, (II) whether any conditions specified in Section 4.02 are
then satisfied, (III) whether a Default or an Event of Default then exists,
(IV) failure of any such deemed request for a Ratable Loan to be made by the
time otherwise required in Section 2.06, (V) the date of such Mandatory
Borrowing (provided that such date must be a Banking Day), or (VI) any
termination of the Loan Commitments immediately prior to such Mandatory
Borrowing or contemporaneously therewith; provided, however, that no Bank shall
be obligated to make Ratable Loans in respect of a Mandatory Borrowing if a
Default or an Event of Default then exists and the applicable Swingline Loan was
made by Swingline Lender without receipt of a written notice of borrowing in the
form specified in Section 2.03(b)(1) or after Administrative Agent has delivered
a notice of Default or Event of Default which has not been rescinded.

(4)           Purchase of Participations. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each Bank hereby
agrees that it shall forthwith

22


--------------------------------------------------------------------------------




purchase (as of the date the Mandatory Borrowing would otherwise have occurred,
but adjusted for any payment received from the Borrower on or after such date
and prior to such purchase) from Swingline Lender such participations in the
outstanding Swingline Loans as shall be necessary to cause each such Bank to
share in such Swingline Loans ratably based upon its Pro Rata Share (determined
before giving effect to any termination of the Loan Commitments), provided that
(A) all interest payable on the Swingline Loans with respect to any
participation shall be for the account of Swingline Lender until but excluding
the day upon which the Mandatory Borrowing would otherwise have occurred, and
(B) in the event of a delay between the day upon which the Mandatory Borrowing
would otherwise have occurred and the time any purchase of a participation
pursuant to this sentence is actually made, the purchasing Bank shall be
required to pay to Swingline Lender interest on the principal amount of such
participation for each day from and including the day upon which the Mandatory
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate equal to the Federal Funds Rate, for the two
(2) Banking Days after the date the Mandatory Borrowing would otherwise have
occurred, and thereafter at a rate equal to the Base Rate. Notwithstanding the
foregoing, no Bank shall be obligated to purchase a participation in any
Swingline Loan if a Default or an Event of Default then exists and such
Swingline Loan was made by Swingline Lender without receipt of a written notice
of borrowing in the form specified in Section 2.03(b)(1) or after Administrative
Agent has delivered a notice of Default or Event of Default which has not been
rescinded.

(c)          Interest Rate. Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Swingline
Loan is made until the date it is repaid, at a rate per annum equal to the Base
Rate plus the Applicable Margin for Base Rate Loans.

SECTION 2.04.   Advances, Generally. The Initial Advance shall be at least One
Million Dollars ($1,000,000) and in an integral multiple of One Hundred Thousand
Dollars ($100,000) and shall be made upon satisfaction of the conditions set
forth in Section 4.01. Subsequent advances shall be made no more frequently than
weekly thereafter, upon satisfaction of the conditions set forth in
Section 4.02. The amount of each advance subsequent to the Initial Advance
shall, subject to Section 2.13, be at least One Million Dollars ($1,000,000)
(unless less than One Million Dollars ($1,000,000) is available for disbursement
pursuant to the terms hereof at the time of any subsequent advance, in which
case the amount of such subsequent advance shall be equal to such remaining
availability) and in an integral multiple of One Hundred Thousand Dollars
($100,000). Additional restrictions on the amounts and timing of, and conditions
to the making of, advances of Bid Rate Loans and Swingline Loans are set forth
in Sections 2.02 and 2.03, respectively.

Each advance shall be subject, in addition to the limitations and conditions
applicable to advances of the Loans generally, to Administrative Agent’s
receipt, on or immediately prior to the date the request for such advance is
made, of a certificate from the officer requesting the advance certifying that
Borrower is in compliance with all covenants enumerated in paragraphs 3(a) and
3(b) of Section 6.09 and containing covenant compliance calculations with
respect to Sections 8.02 and 8.06 only, that include the proforma adjustments

23


--------------------------------------------------------------------------------




described below, which calculations shall demonstrate Borrower’s compliance with
covenants on a proforma basis.

In connection with each advance of Loan proceeds, the following proforma
adjustments shall be made to the covenant compliance calculations required with
respect to Sections 8.02 and 8.06 as of the end of the most recently ended
calendar quarter for which financial results are required hereunder to have been
reported by Borrower:

(i)                    Total Outstanding Indebtedness and Unsecured Indebtedness
shall be adjusted by adding thereto, respectively, all Indebtedness and
Unsecured Indebtedness, respectively, that is incurred by Borrower in connection
with such advance;

(ii)                   Capitalization Value, shall be adjusted by adding thereto
the purchase price of any Real Property Assets (including capitalized
acquisition costs determined in accordance with GAAP) or the Net Equity Value of
any Operating Businesses, together with the Borrower’s Pro Rata Share of any
unrestricted cash or cash equivalents, the book value of notes and mortgage
loans receivable and marketable securities and the cost of non-marketable
securities that are acquired in connection with such advance; and

(iii)                  Capitalization Value of Unencumbered Assets shall be
adjusted by adding thereto the purchase price of any Real Property Assets
(including capitalized acquisition costs determined in accordance with GAAP)
that are Unencumbered Assets together with Borrower’s Pro Rata Share of any
unrestricted cash and cash equivalents and the book value of notes and mortgage
loans receivable and marketable securities and the cost of non-marketable
securities that are acquired in connection with such advance.

SECTION 2.05.   Procedures for Advances. In the case of advances of Ratable
Loans, Borrower shall submit to Administrative Agent a request for each advance,
stating the amount requested and the expected purpose for which such advance is
to be used, no later than 11:00 a.m. (New York time) on the date, in the case of
advances of Base Rate Loans, which is one (1) Banking Day, and, in the case of
advances of LIBOR Loans, which is three (3) Banking Days, prior to the date such
advance is to be made. In the case of advances of Bid Rate Loans, Borrower shall
submit a Bid Rate Quote Request at the time specified in Section 2.02,
accompanied by a statement of the expected purpose for which such advance is to
be used. In the case of advances of Swingline Loans, Borrower shall submit a
notice of borrowing at the time specified in Section 2.03, accompanied by a
statement of the expected purpose for which such advance is to be used.
 Administrative Agent, upon its receipt and approval of the request for advance,
will so notify the Banks by facsimile. Not later than 11:30 a.m. (New York time)
on the date of each advance, each Bank (in the case of Ratable Loans) or the
applicable Banks (in the case of Bid Rate Loans) shall, through its Applicable
Lending Office and subject to the conditions of this Agreement, make the amount
to be advanced by it on such day available to Administrative Agent, at
Administrative Agent’s Office and in immediately available funds for the account
of Borrower. The amount so received by Administrative Agent shall, subject to
the conditions of this Agreement, be made available to Borrower, in immediately
available funds, by Administrative Agent’s to an account designated by Borrower.

24


--------------------------------------------------------------------------------


SECTION 2.06.   Interest Periods; Renewals. In the case of the LIBOR Loans,
Borrower shall select an Interest Period of any duration in accordance with the
definition of Interest Period in Section 1.01, subject to the following
limitations: (1) no Interest Period may extend beyond the Maturity Date; (2) if
an Interest Period would end on a day which is not a Banking Day, such Interest
Period shall be extended to the next Banking Day, unless such Banking Day would
fall in the next calendar month, in which event such Interest Period shall end
on the immediately preceding Banking Day; and (3) only eight (8) discrete
segments of a Bank’s Ratable Loan bearing interest at a LIBOR Interest Rate for
a designated Interest Period pursuant to a particular Election, Conversion or
Continuation, may be outstanding at any one time (each such segment of each
Bank’s Ratable Loan corresponding to a proportionate segment of each of the
other Banks’ Ratable Loans).

Upon notice to Administrative Agent as provided in Section 2.14, Borrower may
Continue any LIBOR Loan on the last day of the Interest Period of the same or
different duration in accordance with the limitations provided above.

SECTION 2.07.   Interest. Borrower shall pay interest to Administrative Agent
for the account of the applicable Bank on the outstanding and unpaid principal
amount of the Loans, at a rate per annum as follows: (1) for Base Rate Loans at
a rate equal to the Base Rate plus the Applicable Margin; (2) for LIBOR Loans at
a rate equal to the applicable LIBOR Interest Rate plus the Applicable Margin;
and (3) for Bid Rate Loans at a rate equal to the applicable LIBOR Bid Rate. Any
principal amount not paid when due (when scheduled, at acceleration or
otherwise) shall bear interest thereafter, payable on demand, at the Default
Rate.

The interest rate on Base Rate Loans shall change when the Base Rate changes.
Interest on Base Rate Loans, LIBOR Loans and Bid Rate Loans shall not exceed the
maximum amount permitted under applicable law. Interest shall be calculated for
the actual number of days elapsed on the basis of three hundred sixty (360)
days.

Accrued interest shall be due and payable in arrears, (x) in the case of both
Base Rate Loans and LIBOR Loans, on the first Banking Day of each calendar month
and (y) in the case of Bid Rate Loans, at the expiration of the Interest Period
applicable thereto, but no less frequently than every three (3) months
determined on the basis of the first (1st)  day of the Interest Period
applicable to the Loan in question; provided, however, that interest accruing at
the Default Rate shall be due and payable on demand.

SECTION 2.08.   Fees. Borrower shall, during the term of the Loans commencing as
of the Closing Date, pay to Administrative Agent for the account of each Bank a
facility fee computed, on the daily Loan Commitment of such Bank, in an amount
equal to the daily  Facility Fee, calculated on the basis of a year of three
hundred sixty (360) days for the actual number of days elapsed. The accrued
facility fee shall be due and payable in arrears on the first Banking Day of 
January, April, July and October of each year, commencing on the first such date
after the Closing Date, and upon the Maturity Date (as the case may be
accelerated) or earlier termination of the Loan Commitments.

SECTION 2.09.   Notes. The Ratable Loan and Swingline Loans made by each Bank
under this Agreement shall be evidenced by, and repaid with interest in
accordance with, a

25


--------------------------------------------------------------------------------




promissory note of Borrower in the form of EXHIBIT B duly completed and executed
by Borrower, in the principal amount equal to such Bank’s Loan Commitment,
payable to such Bank for the account of its Applicable Lending Office (each such
note, as the same may hereafter be amended, modified, extended, severed,
assigned, substituted, renewed or restated from time to time, including any
substitute note pursuant to Section 3.07 or 12.05, a “Ratable Loan Note”). The
Bid Rate Loans of the Banks shall be evidenced by a single global promissory
note of Borrower in the form of EXHIBIT C, duly completed and executed by
Borrower, in the principal amount of Five Hundred Million Dollars
($500,000,000), subject to adjustment pursuant to Section 2.16(c) payable to
Administrative Agent for the account of the respective Banks making Bid Rate
Loans (such note, as the same may hereafter be amended, modified, extended,
severed, assigned, substituted, renewed or restated from time to time, the “Bid
Rate Loan Note”). A particular Bank’s Ratable Loan Note, together with its
interest, if any, in the Bid Rate Loan Note, are referred to collectively in
this Agreement as such Bank’s “Note”; all such Ratable Loan Notes and interests
are referred to collectively in this Agreement as the “Notes”. The Ratable Loan
Notes shall mature, and all outstanding principal and accrued interest and other
sums thereunder shall be paid in full, on the Maturity Date, or, in the case of
Swingline Loans, in accordance with Section 2.03, in either case as the same may
be accelerated. The outstanding principal amount of each Bid Rate Loan evidenced
by the Bid Rate Loan Note, and all accrued interest and other sums with respect
thereto, shall become due and payable to the Bank making such Bid Rate Loan at
the earlier of the expiration of the Interest Period applicable thereto or the
Maturity Date, as the same may be accelerated.

Each Bank is hereby authorized by Borrower to endorse on the schedule attached
to the Ratable Loan Note held by it, the amount of each advance, and each
payment of principal received by such Bank for the account of its Applicable
Lending Office(s) on account of its Ratable Loan, which endorsement shall, in
the absence of manifest error, be conclusive as to the outstanding balance of
the Ratable Loan made by such Bank. Administrative Agent is hereby authorized by
Borrower to endorse on the schedule attached to the Bid Rate Loan Note the
amount of each Bid Rate Loan, the name of the Bank making the same, the date of
the advance thereof, the interest rate applicable thereto and the expiration of
the Interest Period applicable thereto (i.e., the maturity date thereof). The
failure by Administrative Agent or any Bank to make such notations with respect
to the Loans or each advance or payment shall not limit or otherwise affect the
obligations of Borrower under this Agreement or the Notes.

SECTION 2.10.   Prepayments.

Without prepayment premium or penalty but subject to Section 3.05, Borrower may,
upon at least one (1) Banking Day’s notice to Administrative Agent in the case
of the Base Rate Loans, and at least three (3) Banking Days’ notice to
Administrative Agent in the case of LIBOR Loans, prepay the Ratable Loans in
whole or, with respect to Base Rate Loans only, in part, provided that (1) any
partial prepayment under this Section shall be in integral multiples of One
Million Dollars ($1,000,000); and (2) each prepayment under this Section shall
include, at Administrative Agent’s option, all interest accrued on the amount of
principal prepaid to (but excluding) the date of prepayment. Borrower shall have
the right to prepay Bid Rate Loans only with the consent of the Bank or the
Designated Lender that funded the Bid Rate Loan that Borrower desires to prepay.
Borrower may, from time to time on any Banking Day so long as prior notice is
given to Administrative Agent and Swingline Lender no later than 1:00 p.m. (New

26


--------------------------------------------------------------------------------




York City time) on the day on which Borrower intends to make such prepayment,
prepay any Swingline Loans in whole or in part in amounts aggregating at least
One Hundred Thousand Dollars ($100,000), and in an integral multiple of One
Hundred Thousand Dollars ($100,000) (or, if less, the aggregate outstanding
principal amount of all Swingline Loans then outstanding) by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment by initiating a wire transfer of the principal and interest
on the Swingline Loans no later than 1:00 P.M. (New York City time) on such day
and Borrower shall deliver a federal reference number evidencing such wire
transfer to Administrative Agent as soon as available thereafter on such day.

SECTION 2.11.   Method of Payment.

Borrower shall make each payment under this Agreement and under the Notes not
later than 1:00 p.m. (New York time) on the date when due in Dollars to
Administrative Agent at Administrative Agent’s Office in immediately available
funds. Borrower shall deliver federal reference number(s) evidencing the
applicable wire transfer(s) to Administrative Agent as soon as available
thereafter on such day. Administrative Agent will thereafter, on the day of its
receipt of each such payment(s), cause to be distributed to each Bank (1) such
Bank’s appropriate share (based upon the respective outstanding principal
amounts and interest due under the Notes of the Banks) of the payments of
principal and interest in like funds for the account of such Bank’s Applicable
Lending Office; and (2) fees payable to such Bank in accordance with the terms
of this Agreement. If and to the extent that the Administrative Agent shall
receive any such payment for the account of the Banks on or before 11:00 a.m.
(New York time) on any Business Day, and Administrative Agent shall not have
distributed to any Bank its applicable share of such payment on such day,
Administrative Agent shall distribute such amount to such Bank together with
interest thereon paid by the Administrative Agent, for each day from the date
such amount should have been distributed to such Bank until the date
Administrative Agent distributes such amount to such Bank, at the Prime Rate.

Except to the extent provided in this Agreement, whenever any payment to be made
under this Agreement or under the Notes is due on any day other than a Banking
Day, such payment shall be made on the next succeeding Banking Day, and such
extension of time shall in such case be included in the computation of the
payment of interest and other fees, as the case may be.

SECTION 2.12.   Elections, Conversions or Continuation of Loans.

Subject to the provisions of Article III and Sections 2.06 and 2.13, Borrower
shall have the right to Elect to have all or a portion of any advance of the
Ratable Loans be LIBOR Loans, to Convert Base Rate Loans into LIBOR Loans, to
Convert LIBOR Loans into Base Rate Loans, or to Continue LIBOR Loans as LIBOR
Loans, at any time or from time to time, provided that: (1) Borrower shall give
Administrative Agent notice of each such Election, Conversion or Continuation as
provided in Section 2.14; and (2) a LIBOR Loan may be Continued or Converted
only on the last day of the applicable Interest Period for such LIBOR Loan.
Except as otherwise provided in this Agreement, each Election, Continuation and
Conversion shall be applicable to each Bank’s Ratable Loan in accordance with
its Pro Rata Share.

27


--------------------------------------------------------------------------------




SECTION 2.13.   Minimum Amounts.

With respect to the Ratable Loans as a whole, each Election and each Conversion
shall be in an amount at least equal to One Million Dollars ($1,000,000) and in
integral multiples of One Hundred Thousand Dollars ($100,000).

SECTION 2.14.   Certain Notices Regarding Elections, Conversions and
Continuations of Loans.

Notices by Borrower to Administrative Agent of Elections, Conversions and
Continuations of LIBOR Loans shall be irrevocable and shall be effective only if
received by Administrative Agent not later than 11:00 a.m. (New York time) on
the number of Banking Days prior to the date of the relevant Election,
Conversion or Continuation specified below:

Notice

 

Number of
Banking Days Prior

 

Conversions into Base Rate Loans

 

One (1)

 

Elections of, Conversions into or Continuations as LIBOR Loans

 

Three (3)

 

 

Promptly following its receipt of any such notice, Administrative Agent shall so
advise the Banks by facsimile. Each such notice of Election shall specify the
portion of the amount of the advance that is to be LIBOR Loans (subject to
Section 2.13) and the duration of the Interest Period applicable thereto
(subject to Section 2.06); each such notice of Conversion shall specify the
LIBOR Loans or Base Rate Loans to be Converted; and each such notice of
Conversion or Continuation shall specify the date of Conversion or Continuation
(which shall be a Banking Day), the amount thereof (subject to Section 2.13) and
the duration of the Interest Period applicable thereto (subject to
Section 2.06). In the event that Borrower fails to Elect to have any portion of
an advance of the Ratable Loans be LIBOR Loans, the portion of such advance for
which a LIBOR Loan Election is not made shall constitute Base Rate Loans. In the
event that Borrower fails to Continue LIBOR Loans within the time period and as
otherwise provided in this Section, such LIBOR Loans will be automatically
Converted into Base Rate Loans on the last day of the then current applicable
Interest Period for such LIBOR Loans.

SECTION 2.15.   Intentionally Omitted

SECTION 2.16.   Changes of  Loan Commitments.

(a)           At any time, Borrower shall have the right, without premium or
penalty, to terminate any unused Loan Commitments existing as of the date of
such termination, in whole or in part, from time to time, provided that:
(1) Borrower shall give notice of each such termination to Administrative Agent
(which shall promptly notify each of the Banks) no later than 10:00 a.m. (New
York time) on the date which is three (3) Banking Days prior to the
effectiveness of such termination; (2) the Loan Commitments of each of the Banks
must be terminated (taking into account, however, Section 2.02(h)) and
simultaneously with those of the other Banks; and (3) each partial termination
of the Loan Commitments in the aggregate (and corresponding reduction of the
Total Loan Commitment) shall be in an integral multiple of One Million Dollars
($1,000,000). A reduction of the unused Loan Commitments pursuant to this
Section 2.16 shall not effect a reduction in the Swingline Commitment (unless so
elected by the Borrower) until the

28


--------------------------------------------------------------------------------




aggregate unused Loan Commitments have been reduced to an amount equal to or
less than the Swingline Commitment.

(b)           The Loan Commitments and the Swingline Commitment, to the extent
terminated, may not be reinstated.

(c)           Unless a Default or an Event of Default has occurred and is
continuing, Borrower, by written notice to Administrative Agent, may request on
up to four (4) occasions during the term of this Agreement that the Total Loan
Commitment be increased by an amount not less than Twenty Five Million Dollars
($25,000,000) per request and not more than Two Hundred Fifty Million Dollars
($250,000,000) in the aggregate (such that the Total Loan Commitment after such
increase shall never exceed One Billion Two Hundred Fifty Million Dollars
($1,250,000,000)); provided that for any such request (a) the Borrower shall not
have delivered an Extension Notice prior to, or simultaneously with, such
request, (b) any Bank which is a party to this Agreement prior to such request
for increase, at its sole discretion, may elect to increase its Loan Commitment
but shall not have any obligation to so increase its Loan Commitment, and (c) in
the event that each Bank does not elect to increase its Loan Commitment, the
Lead Arrangers shall use commercially reasonable efforts to locate additional
Qualified Institutions willing to hold commitments for the requested increase,
and Borrower may also identify additional Qualified Institutions willing to hold
commitments for the requested increase; provided however that Administrative
Agent shall have the right to approve any such additional Qualified
Institutions, which approval will not be unreasonably withheld or delayed. In
the event that Qualified Institutions commit to any such increase, the Total
Loan Commitment and the Loan Commitments of the committed Banks shall be
increased, the Pro Rata Shares of the Lenders shall be adjusted, new Notes shall
be issued, Borrower shall make such borrowings and repayments as shall be
necessary to effect the reallocation of the Ratable Loans so that the Ratable
Loans are held by the Banks in accordance with their Pro Rata Shares after
giving effect to such increase, and other changes shall be made to the Loan
Documents as may be necessary to reflect the aggregate amount, if any, by which
Banks have agreed to increase their respective Loan Commitments or make new Loan
Commitments in response to the Borrower’s request for an increase in the Total
Loan Commitment pursuant to this Section 2.16(c), in each case without the
consent of the Banks other than those Banks increasing their Loan Commitments.
The fees payable by Borrower upon any such increase in the Total Loan Commitment
shall be agreed upon by the Lead Arranger and Borrower at the time of such
increase.

Notwithstanding the foregoing, nothing in this Section 2.16(c) shall constitute
or be deemed to constitute an agreement by any Bank to increase its Loan
Commitment hereunder.

SECTION 2.17.   Letters of Credit.

(a)           Borrower, by notice to Administrative Agent and the Fronting Bank,
may request, in lieu of advances of proceeds of the Ratable Loans, that the
Fronting Bank issue unconditional, irrevocable standby letters of credit (each,
a “Letter of Credit”) for the account of Borrower, payable by sight drafts, for
such beneficiaries and with such other terms as Borrower shall specify. Unless
the Fronting Bank has received written notice from the Administrative Agent, not
less than one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 

29


--------------------------------------------------------------------------------




4.02 shall not have been satisfied, then, subject to the terms and conditions
hereof, the Fronting Bank, on the requested date, shall issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the Fronting Bank’s usual and
customary business practices. Promptly upon issuance of a Letter of Credit, the
Fronting Bank shall notify Administrative Agent and Administrative Agent shall
notify each of the Banks by telephone or by facsimile.

(b)           The amount of any such Letter of Credit shall be limited to the
lesser of (1) Four Hundred Million Dollars ($400,000,000) less the aggregate
face amount of all other Letters of Credit then issued and outstanding or
(2) the Available Total Loan Commitment, it being understood that the amount of
each Letter of Credit issued and outstanding shall effect a reduction, by an
equal amount, of the Available Total Loan Commitment as provided in
Section 2.01(b) (such reduction to be allocated to each Bank’s Loan Commitment
ratably in accordance with the Banks’ respective Pro Rata Shares).

(c)           The amount of each Letter of Credit shall be further subject to
the conditions and limitations applicable to amounts of advances set forth in
Section 2.04 and the procedures for the issuance of each Letter of Credit shall
be the same as the procedures applicable to the making of advances as set forth
in the first sentence of Section 2.05.

(d)           The Fronting Bank’s issuance of each Letter of Credit shall be
subject to Borrower’s satisfaction of all conditions precedent to its
entitlement to an advance of proceeds of the Loans.

(e)           Each Letter of Credit shall (i) unless approved by the
Administrative Agent and the Fronting Bank, expire no later than the earlier of
(x) fourteen (14) days prior to the Maturity Date or (y), one (1) year after the
date of its issuance (without regard to any automatic renewal provisions
thereof), and (ii) be in a minimum amount of One Hundred Thousand Dollars
($100,000), or such lesser amount approved by the Fronting Bank. In no event
shall a Letter of Credit expire later than the first anniversary of the Maturity
Date. Notwithstanding the foregoing, in the event that, with the approval of the
Administrative Agent and the Fronting Bank, any Letters of Credit are issued and
outstanding on the date that is fourteen (14) days prior to the Maturity Date,
Borrower shall deliver to Administrative Agent on such date by wire transfer of
immediately available funds a cash deposit in the amount of such Letters of
Credit in accordance with the provisions of Section 2.17(i). Such funds shall be
held by Administrative Agent in an interest bearing account and applied to repay
the Loans in the event of any drawing under such Letters of Credit on or after
the Maturity Date. Such funds, with any interest earned thereon, will be
returned to Borrower (and may be returned from time to time with respect to any
applicable Letter of Credit) on the earlier of (a) the date that the applicable
Letter of Credit or Letters of Credit expire in accordance with their terms; and
(b) the date that the applicable Letter of Credit or Letters of Credit are
cancelled.

(f)            In connection with, and as a further condition to the issuance
of, each Letter of Credit, Borrower shall execute and deliver to the Fronting
Bank an application for the Letter of Credit in such form, and together with
such other documents, opinions and assurances, as the Fronting Bank shall
reasonably require.

30


--------------------------------------------------------------------------------




(g)           In connection with each Letter of Credit, Borrower hereby
covenants to pay (i) to Administrative Agent, quarterly in arrears (on the first
Banking Day of each calendar quarter following the issuance of such Letter of
Credit), a fee, payable to Administrative Agent for the account of the Banks,
computed daily on the face amount of such Letter of Credit issued and
outstanding at a rate per annum equal to the “Banks’ L/C Fee Rate” (as
hereinafter defined) and (ii) to the Fronting Bank, payable quarterly in
arrears, a fee, payable to the Fronting Bank for its own account, computed daily
on the amount of such Letter of Credit issued and outstanding at a rate per
annum equal to 0.0125%. Administrative Agent shall have no responsibility for
the collection of the fee for any Letter of Credit that is payable to the
Fronting Bank. For purposes of this Agreement, the “Banks’ L/C Fee Rate” shall
mean, provided no Event of Default has occurred and is continuing, a rate per
annum equal to the Applicable Margin for LIBOR Loans and, in the event an Event
of Default has occurred and is continuing, a rate per annum equal to 3%. It is
understood and agreed that the last installment of the fees provided for in this
paragraph (g) with respect to any particular Letter of Credit shall be due and
payable on the first day of the calendar quarter following the return, undrawn,
or cancellation, of such Letter of Credit.

(h)           The Fronting Bank shall promptly notify Administrative Agent of
any drawing under a Letter of Credit issued by such Fronting Bank. The parties
hereto acknowledge and agree that, immediately upon notice from Administrative
Agent of any drawing under a Letter of Credit, each Bank shall, notwithstanding
the existence of a Default or Event of Default or the non-satisfaction of any
conditions precedent to the making of an advance of the Loans, advance proceeds
of its Ratable Loan, in an amount equal to its Pro Rata Share of such drawing,
which advance shall be made to Administrative Agent for disbursement to the
Fronting Bank issuing such Letter of Credit to reimburse the Fronting Bank, for
its own account, for such drawing. Each of the Banks further acknowledges that
its obligation to fund its Pro Rata Share of drawings under Letters of Credit as
aforesaid shall survive the Banks’ termination of this Agreement or enforcement
of remedies hereunder or under the other Loan Documents. If any Ratable Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under any
applicable bankruptcy law with respect to Borrower), then each of the Banks
shall purchase (on the date such Ratable Loan would otherwise have been made)
from the Fronting Bank a participation interest in any unreimbursed drawing in
an amount equal to its Pro Rata Share of such unreimbursed drawing.

(i)            Borrower agrees, upon and during the occurrence of an Event of
Default and at the request of Administrative Agent, (x) to deposit with
Administrative Agent cash collateral in the amount of all the outstanding
Letters of Credit, which cash collateral is hereby pledged and shall be held by
Administrative Agent in an account as security for Borrower’s obligations in
connection with the Letters of Credit and (y) to execute and deliver to
Administrative Agent such documents as Administrative Agent requests to confirm
and perfect the assignment of such cash collateral and such account to
Administrative Agent for the benefit of the Banks. Any such cash collateral
deposited with Administrative Agent shall be returned immediately to Borrower
upon the cure of such Event of Default.

(j)            It is hereby acknowledged and agreed by the Borrower, the
Administrative Agent and all the Banks party hereto that on the Closing Date,
the letters of credit previously

31


--------------------------------------------------------------------------------




issued by Bank of America, N.A., and/or JPMorgan Chase Bank, N.A. (formerly
known as JPMorgan Chase Bank) as “Fronting Bank” under the Prior Credit
Agreement, and more particularly set forth on Exhibit K hereto, shall be
transferred to this Agreement and shall be deemed to be Letters of Credit
hereunder.

SECTION 2.18.   Extension Option. Borrower may extend the Maturity Date one time
only for a period of one (1) year upon the following terms and conditions:
(i) delivery by Borrower of a written notice to Administrative Agent (the
“Extension Notice”) on or before a date that is not more than one hundred twenty
(120) days nor less than one (1) month prior to the Maturity Date, which
Extension Notice Administrative Agent shall promptly deliver to the Banks, which
Extension Notice shall include a certification dated as of the date of the
Extension Notice signed by a duly authorized signatory of Borrower, stating, to
the best of the certifying party’s knowledge, (x) all representations and
warranties contained in this Agreement and in each of the other Loan Documents
are true and correct on and as of the date of the Extension Notice and (y) no
Default or Event of Default has occurred and is continuing; (ii) no Event of
Default shall have occurred and be continuing both on the date Borrower delivers
the Extension Notice and on the original Maturity Date (the “Extension Date”),
and (iii) Borrower shall pay to Administrative Agent on or before the Extension
Date a fee equal to 0.15% of the Total Loan Commitment on the Extension Date,
which fee shall be distributed by Administrative Agent pro rata to each of the
Banks based on each Bank’s Pro Rata Share. Borrower’s delivery of the Extension
Notice shall be irrevocable.

ARTICLE III

YIELD PROTECTION; ILLEGALITY; ETC.

SECTION 3.01.   Additional Costs. Borrower shall pay directly to each Bank from
time to time on demand such amounts as such Bank may reasonably determine to be
necessary to compensate it for any increased costs which such Bank determines
are attributable to its making or maintaining a LIBOR Loan or a Bid Rate Loan,
or its obligation to make or maintain a LIBOR Loan or a Bid Rate Loan, or its
obligation to Convert a Base Rate Loan to a LIBOR Loan hereunder, or any
reduction in any amount receivable by such Bank hereunder in respect of its
LIBOR Loan or Bid Rate Loan(s) or such obligations (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”), in
each case resulting from any Regulatory Change which:

(1)           changes the basis of taxation of any amounts payable to such Bank
under this Agreement or the Notes in respect of any such LIBOR Loan or Bid Rate
Loan (other than (i) changes in the rate of general corporate, franchise, branch
profit, net income or other income tax imposed on such Bank or its Applicable
Lending Office or (ii) a tax described in Section 10.13); or

(2)           (other than to the extent the LIBOR Reserve Requirement is taken
into account in determining the LIBOR Rate at the commencement of the applicable
Interest Period) imposes or modifies any reserve, special deposit, deposit
insurance or assessment, minimum capital, capital ratio or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such

32


--------------------------------------------------------------------------------




Bank (including any LIBOR Loan or Bid Rate Loan or any deposits referred to in
the definition of “LIBOR Interest Rate” in Section 1.01), or any commitment of
such Bank (including such Bank’s Loan Commitment hereunder); or

(3)           imposes any other condition (unrelated to the basis of taxation
referred to in paragraph (1) above) affecting this Agreement or the Notes (or
any of such extensions of credit or liabilities).

Without limiting the effect of the provisions of the first paragraph of this
Section, in the event that, by reason of any Regulatory Change, any Bank either
(1) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of such Bank
which includes deposits by reference to which the LIBOR Interest Rate is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Bank which includes loans based on the LIBOR Interest
Rate or (2) becomes subject to restrictions on the amount of such a category of
liabilities or assets which it may hold, then, if such Bank so elects by notice
to Borrower (with a copy to Administrative Agent), the obligation of such Bank
to permit Elections of, to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended (in which case the provisions of Section 3.04 shall be
applicable) until such Regulatory Change ceases to be in effect.

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

Determinations and allocations by a Bank for purposes of this Section of the
effect of any Regulatory Change pursuant to the first or second paragraph of
this Section, on its costs or rate of return of making or maintaining its Loan
or portions thereof or on amounts receivable by it in respect of its Loan or
portions thereof, and the amounts required to compensate such Bank under this
Section, shall be included in a calculation of such amounts given to Borrower
and shall be conclusive absent manifest error.

SECTION 3.02.   Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBOR Interest Rate
for any Interest Period:

(1)           Administrative Agent reasonably determines (which determination
shall be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of “LIBOR Interest Rate” in Section 1.01 are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for the LIBOR Loans or Bid Rate Loans
as provided in this Agreement; or

(2)           a Bank reasonably determines (which determination shall be
conclusive) and promptly notifies Administrative Agent that the relevant rates
of interest referred to in the definition of “LIBOR Interest Rate” in
Section 1.01 upon the basis of which the rate of interest for LIBOR Loans or Bid
Rate Loans for such Interest Period is to be determined do not adequately cover
the cost to such Bank of making or maintaining such LIBOR Loan or Bid Rate Loan
for such Interest Period;

33


--------------------------------------------------------------------------------




then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, the Banks (or, in the case of the
circumstances described in clause (2) above, the affected Bank) shall be under
no obligation to permit Elections of LIBOR Loans, to Convert Base Rate Loans
into LIBOR Loans or to Continue LIBOR Loans and Borrower shall, on the last
day(s) of the then current Interest Period(s) for the affected outstanding LIBOR
Loans or Bid Rate Loans, either (x) prepay the affected LIBOR Loans or Bid Rate
Loans pursuant to Section 3.07 or (y) Convert the affected LIBOR Loans into Base
Rate Loans in accordance with Section 2.12 or convert the rate of interest under
the affected Bid Rate Loans to the rate applicable to Base Rate Loans by
following the same procedures as are applicable for Conversions into Base Rate
Loans set forth in Section 2.12.

SECTION 3.03.   Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Bank or its Applicable
Lending Office to honor its obligation to make or maintain a LIBOR Loan or Bid
Rate Loan hereunder, to allow Elections or Continuations of a LIBOR Loan or to
Convert a Base Rate Loan into a LIBOR Loan, then such Bank shall promptly notify
Administrative Agent and Borrower thereof and such Bank’s obligation to make or
maintain a LIBOR Loan or Bid Rate Loan, or to permit Elections of, to Continue,
or to Convert its Base Rate Loan into, a LIBOR Loan shall be suspended (in which
case the provisions of Section 3.04 shall be applicable) until such time as such
Bank may again make and maintain a LIBOR Loan or Bid Rate Loan.

SECTION 3.04.   Treatment of Affected Loans. If the obligations of any Bank to
make or maintain a LIBOR Loan or a Bid Rate Loan, or to permit an Election of a
LIBOR Loan, to Continue its LIBOR Loan, or to Convert its Base Rate Loan into a
LIBOR Loan, are suspended pursuant to Section 3.01 or 3.03 (each LIBOR Loan or
Bid Rate Loan so affected being herein called an “Affected Loan”), such Bank’s
Affected Loan shall be automatically Converted into a Base Rate Loan (or, in the
case of an Affected Loan that is a Bid Rate Loan, the interest rate thereon
shall be converted to the rate applicable to Base Rate Loans) on the last day of
the then current Interest Period for the Affected Loan (or, in the case of a
Conversion or conversion resulting from Section 3.01 or 3.03, on such earlier
date as such Bank may specify to Borrower).

To the extent that such Bank’s Affected Loan has been so Converted (or the
interest rate thereon so converted), all payments and prepayments of principal
which would otherwise be applied to such Bank’s Affected Loan shall be applied
instead to its Base Rate Loan (or to its Bid Rate Loan bearing interest at the
converted rate) and such Bank shall have no obligation to Convert its Base Rate
Loan into a LIBOR Loan.

SECTION 3.05.   Certain Compensation. Other than in connection with a Conversion
of an Affected Loan, Borrower shall pay to Administrative Agent for the account
of the applicable Bank, upon the request of such Bank through Administrative
Agent which request includes a calculation of the amount(s) due, such amount or
amounts as shall be sufficient (in the reasonable opinion of such Bank) to
compensate it for any loss, cost or expense which such Bank reasonably
determines is attributable to:

(1)           any payment or prepayment of a LIBOR Loan or Bid Rate Loan made by
such Bank, or any Conversion of a LIBOR Loan (or conversion of the rate of
interest on a

34


--------------------------------------------------------------------------------


Bid Rate Loan) made by such Bank, in any such case on a date other than the last
day of an applicable Interest Period, whether by reason of acceleration or
otherwise;

(2)           any failure by Borrower for any reason to Convert a LIBOR Loan or
a Base Rate Loan or to Continue a LIBOR Loan, as the case may be, to be
Converted or Continued by such Bank on the date specified therefor in the
relevant notice under Section 2.14;

(3)           any failure by Borrower to borrow (or to qualify for a borrowing
of) a LIBOR Loan or Bid Rate Loan which would otherwise be made hereunder on the
date specified in the relevant Election notice under Section 2.14 or Bid Rate
Quote acceptance under Section 2.02(e) given or submitted by Borrower; or

(4)           any failure by Borrower to prepay a LIBOR Loan or Bid Rate Loan on
the date specified in a notice of prepayment.

Without limiting the foregoing, such compensation shall include an amount equal
to the present value (using as the discount rate an interest rate equal to the
rate determined under (2) below) of the excess, if any, of (1) the amount of
interest (less the Applicable Margin) which otherwise would have accrued on the
principal amount so paid, prepaid, Converted or Continued (or not Converted,
Continued or borrowed) for the period from the date of such payment, prepayment,
Conversion or Continuation (or failure to Convert, Continue or borrow) to the
last day of the then current applicable Interest Period (or, in the case of a
failure to Convert, Continue or borrow, to the last day of the applicable
Interest Period which would have commenced on the date specified therefor in the
relevant notice) at the applicable rate of interest for the LIBOR Loan or Bid
Rate Loan provided for herein, over (2) the amount of interest (as reasonably
determined by such Bank) based upon the interest rate which such Bank would have
bid in the London interbank market for Dollar deposits, for amounts comparable
to such principal amount and maturities comparable to such period. A
determination of any Bank as to the amounts payable pursuant to this
Section shall be conclusive absent manifest error.

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

SECTION 3.06.   Capital Adequacy. If any Bank shall have determined that, after
the date hereof, the adoption of, or any change in, any applicable law, rule or
regulation regarding capital adequacy, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on capital of such Bank (or
its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount deemed by such Bank to be
material, then from time to time, within fifteen (15) days after demand by such
Bank (with a copy to Administrative Agent), Borrower shall pay to such Bank such
additional

35


--------------------------------------------------------------------------------




amount or amounts as will compensate such Bank (or its Parent) for such
reduction. A certificate of any Bank claiming compensation under this Section,
setting forth in reasonable detail the basis therefor, shall be conclusive
absent manifest error. The obligations of Borrower under this Section shall
survive the repayment of all amounts due under or in connection with any of the
Loan Documents and the termination of the Loan Commitments in respect of the
period prior to such termination.

SECTION 3.07.   Substitution of Banks. If any Bank (an “Affected Bank”)
(i) makes demand upon Borrower for (or if Borrower is otherwise required to pay)
Additional Costs pursuant to Section 3.01, (ii) is unable to make or maintain a
LIBOR Loan or Bid Rate Loan as a result of a condition described in
Section 3.03, or clause (2) of Section 3.02 or (iii) has any increased costs as
described in Section 3.06, Borrower may, within ninety (90) days of receipt of
such demand or notice (or the occurrence of such other event causing Borrower to
be required to pay Additional Costs or causing the condition described in
Section 3.03, clause (2) of Section 3.02 or Section 3.06 to be applicable to
occur), as the case may be, give written notice (a “Replacement Notice”) to
Administrative Agent and to each Bank of Borrower’s intention either (x) to
prepay in full the Affected Bank’s Note and to terminate the Affected Bank’s
entire Loan Commitment or (y) to replace the Affected Bank with another
financial institution (the “Replacement Bank”) designated in such Replacement
Notice. After its replacement, an Affected Bank shall remain entitled to the
benefits of Sections 3.01, 3.06, 10.13 and 12.04 in respect of the period prior
to its replacement.

In the event Borrower opts to give the notice provided for in clause (x) above,
and if the Affected Bank shall not agree within thirty (30) days of its receipt
thereof to waive the payment of the Additional Costs in question or the effect
of the circumstances described in Section 3.03, clause (2) of Section 3.02 or
Section 3.06, then, so long as no Default or Event of Default shall exist,
Borrower may (notwithstanding the provisions of clause (2) of Section 2.16(a))
terminate the Affected Bank’s entire Loan Commitment, provided that in
connection therewith it pays to the Affected Bank all outstanding principal and
accrued and unpaid interest under the Affected Bank’s Note, together with all
other amounts, if any, due from Borrower to the Affected Bank, including all
amounts properly demanded and unreimbursed under Sections 3.01 and 3.05. After
any termination as provided in this paragraph, an Affected Bank shall remain
entitled to the benefits of Sections 3.01, 3.06, 10.13 and 12.04 in respect of
the period prior to such termination.

In the event Borrower opts to give the notice provided for in clause (y) above,
and if (i) Administrative Agent shall, within thirty (30) days of its receipt of
the Replacement Notice, notify Borrower and each Bank in writing that the
Replacement Bank is reasonably satisfactory to Administrative Agent and (ii) the
Affected Bank shall not, prior to the end of such thirty (30) day period, agree
to waive the payment of the Additional Costs in question or the effect of the
circumstances described in Section 3.03, clause (2) of Section 3.02, or
Section 3.06 then the Affected Bank shall, so long as no Default or Event of
Default shall exist, assign its Note and all of its rights and obligations under
this Agreement to the Replacement Bank, and the Replacement Bank shall assume
all of the Affected Bank’s rights and obligations, pursuant to an agreement,
substantially in the form of an Assignment and Assumption Agreement, executed by
the Affected Bank and the Replacement Bank. In connection with such assignment
and assumption, the Replacement Bank shall pay to the Affected Bank an amount
equal to the

36


--------------------------------------------------------------------------------




outstanding principal amount under the Affected Bank’s Note plus all interest
accrued thereon, plus all other amounts, if any (other than the Additional Costs
in question), then due and payable to the Affected Bank; provided, however, that
prior to or simultaneously with any such assignment and assumption, Borrower
shall have paid to such Affected Bank all amounts properly demanded and
unreimbursed under Sections 3.01 and 3.05. Upon the effective date of such
assignment and assumption, the Replacement Bank shall become a Bank Party to
this Agreement and shall have all the rights and obligations of a Bank as set
forth in such Assignment and Assumption Agreement, and the Affected Bank shall
be released from its obligations hereunder, and no further consent or action by
any party shall be required. Upon the consummation of any assignment pursuant to
this Section, a substitute Ratable Loan Note shall be issued to the Replacement
Bank by Borrower, in exchange for the return of the Affected Bank’s Ratable Loan
Note. The obligations evidenced by such substitute note shall constitute
“Obligations” for all purposes of this Agreement and the other Loan Documents.
If the Replacement Bank is not incorporated under the laws of the United States
of America or a state thereof, it shall, prior to the first date on which
interest or fees are payable hereunder for its account, deliver to Borrower and
Administrative Agent a certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with
Section 10.13. Each Replacement Bank shall be deemed to have made the
representations contained in, and shall be bound by the provisions of,
Section 10.13.  After any assignment as provided in this paragraph, an Affected
Bank shall remain entitled to the benefits of Sections 3.01, 3.06, 10.13 and
12.04 in respect of the period prior to such assignment.

Borrower, Administrative Agent and the Banks shall execute such modifications to
the Loan Documents as shall be reasonably required in connection with and to
effectuate the foregoing.

SECTION 3.08.   Obligation of Banks to Mitigate.

Each Bank agrees that, as promptly as practicable after such Bank has actual
knowledge of the occurrence of an event or the existence of a condition that
would cause such Bank to become an Affected Bank or that would entitle such Bank
to receive payments under Sections 3.01, 3.02, 3.03 or 3.06, it will, to the
extent not inconsistent with any applicable legal or regulatory restrictions,
use reasonable efforts (i) to make, issue, fund, or maintain the Loan Commitment
of such Bank or the affected Loans of such Bank through another lending office
of such Bank, or (ii) take such other measures as such Bank may deem reasonable,
if as a result thereof the circumstances that would cause such Bank to be an
Affected Bank would cease to exist or the additional amounts that would
otherwise be required to be paid to such Bank pursuant to Sections 3.01, 3.02
3.03 or 3.06 would be reduced and if, as determined by such Bank in its sole
discretion, the making, issuing, funding, or maintaining of such Loan Commitment
or Loans through such other lending office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such Loan
Commitment or Loans or would not be otherwise disadvantageous to the interests
of such Bank.

37


--------------------------------------------------------------------------------




ARTICLE IV

CONDITIONS PRECEDENT

SECTION 4.01.   Conditions Precedent to the Loans. The obligations of the Banks
hereunder and the obligation of each Bank to make the Initial Advance are
subject to the condition precedent that Administrative Agent shall have received
on or before the Execution Date (other than with respect to paragraphs (11),
(14) and (18) below, which shall be required by the Closing Date) each of the
following documents, and each of the following requirements shall have been
fulfilled:

(1)           Fees and Expenses. The payment of all fees and expenses owed to or
incurred by Administrative Agent (including, without limitation, the reasonable
fees and expenses of legal counsel);

(2)           Note. The Ratable Loan Note for each Bank and the Bid Rate Loan
Note for Administrative Agent, each duly executed by Borrower;

(3)           Financial Statements. Audited VRT Consolidated Financial
Statements as of and for the year ended December 31, 2005;

(4)           Certificates of Limited Partnership/Trust. A copy of the
Certificate of Limited Partnership for Borrower and a copy of the articles of
trust of General Partner, each certified by the appropriate Secretary of State
or equivalent state official;

(5)           Agreements of Limited Partnership/Bylaws. A copy of the Agreement
of Limited Partnership for Borrower and a copy of the bylaws of General Partner,
including all amendments thereto, each certified by the Secretary or an
Assistant Secretary of General Partner as being in full force and effect on the
Execution Date;

(6)           Good Standing Certificates. A certified copy of a certificate from
the Secretary of State or equivalent state official of the states where Borrower
and General Partner are organized, dated as of the most recent practicable date,
showing the good standing or partnership qualification of (i) Borrower and
(ii) General Partner;

(7)           Foreign Qualification Certificates. A certified copy of a
certificate from the Secretary of State or equivalent state official of the
state where Borrower and General Partner maintain their principal place of
business, dated as of the most recent practicable date, showing the
qualification to transact business in such state as a foreign limited
partnership or foreign trust, as the case may be, for (i) Borrower and
(ii) General Partner;

(8)           Resolutions. A copy of a resolution or resolutions adopted by the
Board of Trustees of General Partner, certified by the Secretary or an Assistant
Secretary of General Partner as being in full force and effect on the Execution
Date, authorizing the Loans provided for herein and the execution, delivery and
performance of the Loan Documents to be executed and delivered by General
Partner hereunder on behalf Borrower;

38


--------------------------------------------------------------------------------




(9)           Incumbency Certificate. A certificate, signed by the Secretary or
an Assistant Secretary of General Partner and dated the Execution Date, as to
the incumbency, and containing the specimen signature or signatures, of the
Persons authorized to execute and deliver the Loan Documents to be executed and
delivered by it and Borrower hereunder;

(10)         Solvency Certificate. A Solvency Certificate, duly executed, from
Borrower;

(11)         Opinion of Counsel for Borrower. Favorable opinions, dated as of
the Closing Date, from counsels for Borrower and General Partner, as to such
matters as Administrative Agent may reasonably request;

(12)         Authorization Letter. The Authorization Letter, duly executed by
Borrower;

(13)         Guaranty. The Guaranty duly executed by General Partner;

(14)         Request for Advance. A request for an advance in accordance with
Section 2.05;

(15)         Certificate. The following statements shall be true and
Administrative Agent shall have received a certificate dated as of the Execution
Date signed by a duly authorized signatory of Borrower stating, to the best of
the certifying party’s knowledge, the following:

(a)           All representations and warranties contained in this Agreement and
in each of the other Loan Documents are true and correct on and as of the
Execution Date as though made on and as of such date, and

(b)           No Default or Event of Default has occurred and is continuing, or
could result from the transactions contemplated by this Agreement and the other
Loan Documents;

(16)         Compliance Certificate. A certificate of the sort required by
paragraph (3) of Section 6.09; and

(17)         Insurance. Evidence of the insurance described in Section 5.17.

(18)         Prior Credit Agreement. Repayment, with the proceeds of the Initial
Advance, of all loans under the Prior Credit Agreement and termination of the
Prior Credit Agreement.

SECTION 4.02.   Conditions Precedent to Advances After the Initial Advance. The
obligation of each Bank to make any advance of the Loans or issue any Letter of
Credit subsequent to the Initial Advance shall be subject to satisfaction of the
following conditions precedent:

39


--------------------------------------------------------------------------------




(1)           No Default or Event of Default shall have occurred and be
continuing, or could result from the transactions contemplated by this Agreement
and the other Loan Documents, as of the date of such advance;

(2)           Each of the representations and warranties of Borrower and General
Partner contained in this Agreement and in each of the other Loan Documents
shall be true and correct as of the date of the advance; and

(3)           Administrative Agent shall have received a request for an advance
in accordance with Section 2.05.

SECTION 4.03.   Deemed Representations. Each request by Borrower for, and
acceptance by Borrower of, an advance of proceeds of the Loans or the issuance
of any Letter of Credit, shall constitute a representation and warranty by
Borrower and General Partner that, as of both the date of such request and the
date of such advance (1) no Default or Event of Default has occurred and is
continuing, and (2) each of the representations and warranties by Borrower and
General Partner contained in this Agreement and in each of the other Loan
Documents is true and correct in all material respects on and as of such date
with the same effect as if made on and as of such date, except where such
representations and warranties expressly relate to an earlier date. In addition,
the request by Borrower for, and acceptance by Borrower of, the Initial Advance
shall constitute a representation and warranty by Borrower and General Partner
that, as of the Closing Date, each certificate delivered pursuant to
Section 4.01 is true and correct.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrower (and General Partner, if expressly included in Sections contained in
this Article) represents and warrants to Administrative Agent and each Bank as
follows:

SECTION 5.01.   Existence. Borrower is a limited partnership duly organized and
existing under the laws of the State of Delaware, with its principal executive
office in the State of New York, and is duly qualified as a foreign limited
partnership, properly licensed, in good standing and has all requisite authority
to conduct its business in each jurisdiction in which it owns properties or
conducts business except where the failure to be so qualified or to obtain such
authority would not constitute a Material Adverse Change. Each of its
Consolidated Businesses is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has all requisite
authority to conduct its business in each jurisdiction in which it owns property
or conducts business, except where the failure to be so qualified or to obtain
such authority would not constitute a Material Adverse Change. General Partner
is a REIT duly organized and existing under the laws of the State of Maryland,
with its principal executive office in the State of New York, is duly qualified
as a foreign corporation or trust and properly licensed and in good standing in
each jurisdiction where the failure to qualify or be licensed would constitute a
Material Adverse Change. The common shares of beneficial interest of General
Partner are listed on the New York Stock Exchange.

40


--------------------------------------------------------------------------------




SECTION 5.02.   Corporate/Partnership Powers. The execution, delivery and
performance of this Agreement and the other Loan Documents required to be
delivered by Borrower hereunder are within its partnership authority and the
trust power of General Partner, have been duly authorized by all requisite
action, and are not in conflict with the terms of any organizational instruments
of such entity, or any instrument or agreement to which Borrower or General
Partner is a party or by which Borrower, General Partner or any of their
respective assets may be bound or affected.

SECTION 5.03.   Power of Officers. The officers of General Partner executing the
Loan Documents required to be delivered by it on behalf of Borrower hereunder
have been duly elected or appointed and were fully authorized to execute the
same at the time each such Loan Document was executed.

SECTION 5.04.   Power and Authority; No Conflicts; Compliance With Laws. The
execution and delivery of, and the performance of the obligations required to be
performed by Borrower and General Partner under, the Loan Documents do not and
will not (a) violate any provision of, or, except for those which have been made
or obtained, require any filing (other than SEC disclosure filings),
registration, consent or approval under, any Law (including, without limitation,
Regulation U), order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to either of them, (b) result in a
breach of or constitute a default under or require any consent under any
indenture or loan or credit agreement or any other agreement, lease or
instrument to which either of them may be a party or by which either of them or
their properties may be bound or affected except for consents which have been
obtained or which if not obtained is not likely to cause a Material Adverse
Change to occur, (c) result in, or require, the creation or imposition of any
Lien, upon or with respect to any of its properties now owned or hereafter
acquired which would likely cause a Material Adverse Change to occur, or
(d) cause either of them to be in default under any such Law, order, writ,
judgment, injunction, decree, determination or award or any such indenture,
agreement, lease or instrument which would likely cause a Material Adverse
Change to occur; to the best of their knowledge, Borrower and General Partner
are in compliance with all Laws applicable to them and their properties where
the failure to be in compliance would cause a Material Adverse Change to occur.

SECTION 5.05.   Legally Enforceable Agreements. Each Loan Document is a legal,
valid and binding obligation of Borrower and/or General Partner, as the case may
be, enforceable in accordance with its terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally.

SECTION 5.06.   Litigation. Except as disclosed in General Partner’s SEC Reports
existing as of the date hereof, there are no investigations, actions, suits or
proceedings pending or, to its knowledge, threatened against Borrower, General
Partner or any of their Affiliates before any court or arbitrator or any
Governmental Authority reasonably likely to (i) have a material effect on
Borrower’s ability to repay the Loans, (ii) result in a Material Adverse Change,
or (iii) affect the validity or enforceability of any Loan Document.

41


--------------------------------------------------------------------------------




SECTION 5.07.   Good Title to Properties. Borrower and each of its Material
Affiliates have good, marketable and legal title to all of the properties and
assets each of them purports to own (including, without limitation, those
reflected in the December 31, 2005 financial statements referred to in Sections
4.01(3) and 5.15 and only with exceptions which do not materially detract from
the value of such property or assets or the use thereof in Borrower’s and such
Affiliate’s businesses, and except to the extent that any such properties and
assets have been encumbered or disposed of since the date of such financial
statements without violating any of the covenants contained in Article VII or
elsewhere in this Agreement) and except where failure to comply with the
foregoing would likely result in a Material Adverse Change. Borrower and its
Material Affiliates enjoy peaceful and undisturbed possession of all leased
property under leases which are valid and subsisting and are in full force and
effect, except to the extent that the failure to be so would not likely result
in a Material Adverse Change.

SECTION 5.08.   Taxes. Borrower and General Partner have filed all tax returns
(federal, state and local) required to be filed and have paid all taxes,
assessments and governmental charges and levies due and payable without the
imposition of a penalty, including interest and penalties, except to the extent
they are the subject of a Good Faith Contest or where the failure to comply with
the foregoing would not likely result in a Material Adverse Change.

SECTION 5.09.   ERISA. To the knowledge of Borrower, each Plan and Multiemployer
Plan is in compliance in all material respects with its terms and all applicable
provisions of ERISA. Neither a Reportable Event nor a Prohibited Transaction has
occurred with respect to any Plan that, assuming the taxable period of the
transaction expired as of the date hereof, could subject Borrower, General
Partner or any ERISA Affiliate to a tax or penalty imposed under Section 4975 of
the Code or Section 502(i) of ERISA in an amount that is in excess of $250,000;
no Reportable Event has occurred with respect to any Plan within the last six
(6) years; no notice of intent to terminate a Plan has been filed nor has any
Plan been terminated within the past five (5) years; neither Borrower nor
General Partner is aware of any circumstances which constitutes grounds under
Section 4042 of ERISA entitling the PBGC to institute proceedings to terminate,
or appoint a trustee to administer, a Plan, nor has the PBGC instituted any such
proceedings; Borrower, General Partner and the ERISA Affiliates have not
incurred any withdrawal liability with respect to a Multiemployer Plan which has
not been completely discharged or which is likely to result in a Material
Adverse Change; Borrower, General Partner and the ERISA Affiliates have met the
minimum funding requirements of Section 412 of the Code and Section 302 of ERISA
of each with respect to the Plans of each and except as disclosed in the VRT
Consolidated Financial Statements there was no Unfunded Current Liability with
respect to any Plan established or maintained by each as of the last day of the
most recent plan year of each Plan; and Borrower, General Partner and the ERISA
Affiliates have not incurred any liability to the PBGC under ERISA (other than
for the payment of premiums under Section 4007 of ERISA). None of the assets of
Borrower or General Partner under this Agreement constitute “plan assets” of any
“employee benefit plan” within the meaning of ERISA or of any “plan” within the
meaning of Section 4975(e)(1) of the Code, as interpreted by the Internal
Revenue Service and the U.S. Department of Labor in rules, regulations, releases
or bulletins or as interpreted under applicable case law.

SECTION 5.10.   No Default on Outstanding Judgments or Orders. Borrower and
General Partner have satisfied all judgments which are not being appealed and
are not in

42


--------------------------------------------------------------------------------




default with respect to any rule or regulation which is likely to result in a
Material Adverse Change or any judgment, order, writ, injunction or decree
applicable to Borrower or General Partner, of any court, arbitrator or federal,
state, municipal or other Governmental Authority, commission, board, bureau,
agency or instrumentality, domestic or foreign.

SECTION 5.11.   No Defaults on Other Agreements. Except as disclosed to the Bank
Parties in writing or as disclosed in General Partner’s SEC Reports existing as
of the date hereof, Borrower or General Partner, to the best of their knowledge,
are not a party to any indenture, loan or credit agreement or any lease or other
agreement or instrument or subject to any partnership, trust or other
restriction which is likely to result in a Material Adverse Change. To the best
of their knowledge, neither Borrower nor General Partner is in default in any
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument which is likely
to result in a Material Adverse Change.

SECTION 5.12.   Government Regulation. Neither Borrower nor General Partner is
subject to regulation under the Investment Company Act of 1940.

SECTION 5.13.   Environmental Protection. To Borrower’s knowledge, except as
disclosed in General Partner’s SEC Reports existing as of the date hereof, none
of Borrower’s or its Affiliates’ properties contains any Hazardous Materials
that, under any Environmental Law currently in effect, (1) would impose
liability on Borrower or General Partner that is likely to result in a Material
Adverse Change, or (2) is likely to result in the imposition of a Lien on any
assets of Borrower, General Partner or any Material Affiliates that is likely to
result in a Material Adverse Change. To Borrower’s knowledge, neither it,
General Partner nor any Material Affiliates are in violation of, or subject to
any existing, pending or threatened investigation or proceeding by any
Governmental Authority under any Environmental Law that is likely to result in a
Material Adverse Change.

SECTION 5.14.   Solvency. Borrower and General Partner are, and upon
consummation of the transactions contemplated by this Agreement, the other Loan
Documents and any other documents, instruments or agreements relating thereto,
will be, Solvent.

SECTION 5.15.   Financial Statements. The VRT Consolidated Financial Statements
most recently delivered to the Banks prior to the date of this Agreement are in
all material respects complete and fairly present the financial condition and
results of operations of the subjects thereof as of the dates of and for the
periods covered by such statements, all in accordance with GAAP. There has been
no Material Adverse Change since the date of such most recently delivered VRT
Consolidated Financial Statements.

SECTION 5.16.   Valid Existence of Affiliates. Each Material Affiliate is an
entity duly organized and existing in good standing under the laws of the
jurisdiction of its formation. As to each Material Affiliate, its correct name,
the jurisdiction of its formation, Borrower’s direct or indirect percentage of
beneficial interest therein, and the type of business in which it is primarily
engaged, are set forth on EXHIBIT F. Borrower and each of its Material
Affiliates have the power to own their respective properties and to carry on
their respective businesses now being conducted. Each Material Affiliate is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the

43


--------------------------------------------------------------------------------




respective businesses conducted by it or its respective properties, owned or
held under lease, make such qualification necessary and where the failure to be
so qualified would likely cause a Material Adverse Change.

SECTION 5.17.   Insurance. Borrower and each of its Material Affiliates has in
force paid insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or a similar business and similarly situated.

SECTION 5.18.   Accuracy of Information; Full Disclosure. Neither this Agreement
nor any documents, financial statements, reports, notices, schedules,
certificates, statements or other writings furnished by or on behalf of Borrower
to Administrative Agent or any Bank in connection with the negotiation of this
Agreement or the consummation of the transactions contemplated hereby, required
herein to be furnished by or on behalf of Borrower (other than projections which
are made by Borrower in good faith) or certified as being true and correct by or
on behalf of the Borrower to the Administrative Agent or any Bank in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so certified) contains any untrue statement of
a material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
is no fact which Borrower has not disclosed to Administrative Agent and the
Banks in writing or that is not included in General Partner’s SEC Reports that
materially affects adversely or, so far as Borrower can now reasonably foresee,
will materially affect adversely the business or financial condition of Borrower
or the ability of Borrower to perform this Agreement and the other Loan
Documents.

SECTION 5.19.   Use of Proceeds. All proceeds of the Loans will be used by
Borrower for advancing the business of the Borrower and for working capital
purposes. Neither the making of any Loan nor the use of the proceeds thereof nor
any other extension of credit hereunder will violate the provisions of
Regulations T, U, or X of the Federal Reserve Board. No Swingline Loan shall be
used more than once for the purpose of refinancing another Swingline Loan, in
whole or part.

SECTION 5.20.   Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not likely result in a Material Adverse Change.

SECTION 5.2.   Principal Offices. As of the Closing Date, the principal office,
chief executive office and principal place of business of Borrower and General
Partner is 888 Seventh Avenue, New York, NY  10019.

44


--------------------------------------------------------------------------------


SECTION 5.22.                 REIT Status. General Partner is qualified and
General Partner intends to continue to qualify as a REIT.

 

SECTION 5.23.                 Labor Matters. Except as disclosed on EXHIBIT I,
(i) as of the date hereof, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of Borrower, General Partner, or any
ERISA Affiliate and (ii) neither Borrower, General Partner, nor any ERISA
Affiliate has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years which would likely result in a
Material Adverse Change.

SECTION 5.24.                 Organizational Documents. The documents delivered
pursuant to Section 4.01(4) and (5) constitute, as of the Closing Date, all of
the organizational documents of the Borrower and General Partner.   Borrower
represents that it has delivered to Administrative Agent true, correct and
complete copies of each such documents.  General Partner is the general partner
of the Borrower.  General Partner holds (directly or indirectly) not less than
seventy-nine percent (79%) of the ownership interests in Borrower as of the
Execution Date.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any of the Notes shall remain unpaid or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank hereunder or
under any other Loan Document, Borrower and General Partner shall each:

SECTION 6.01.                 Maintenance of Existence. Preserve and maintain
its legal existence and, if applicable, good standing in its jurisdiction of
organization and, if applicable, qualify and remain qualified as a foreign
entity in each jurisdiction in which such qualification is required, except to
the extent that failure to so qualify would not likely result in a Material
Adverse Change.

SECTION 6.02.                 Maintenance of Records. Keep adequate records and
books of account, in which entries will be made in accordance with GAAP in all
material respects, except as disclosed in Borrower’s or General Partner’s
financial statements, reflecting all of its financial transactions.

SECTION 6.03.                 Maintenance of Insurance. At all times, maintain
and keep in force, and cause each of its Material Affiliates to maintain and
keep in force, insurance with financially sound and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in the same or a similar business and similarly
situated, which insurance may provide for reasonable deductibiles from coverage
thereof.

SECTION 6.04.                 Compliance with Laws; Payment of Taxes. Comply in
all material respects with all Laws applicable to it or to any of its properties
or any part thereof, such compliance to include, without limitation, paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon any of its property, except to the

45


--------------------------------------------------------------------------------




extent they are the subject of a Good Faith Contest or the failure to so comply
would not cause a Material Adverse Change.

SECTION 6.05.                 Right of Inspection. At any reasonable time and
from time to time upon reasonable notice, permit Administrative Agent or any
Bank or any agent or representative thereof (provided that, at Borrower's
request, Administrative Agent or such Bank, or such representative, must be
accompanied by a representative of Borrower), to examine and make copies and
abstracts from the records and books of account of, and visit the properties of,
Borrower and to discuss the affairs, finances and accounts of Borrower with the
independent accountants of Borrower.

SECTION 6.06.                 Compliance With Environmental Laws. Comply in all
material respects with all applicable Environmental Laws and immediately pay or
cause to be paid all costs and expenses incurred in connection with such
compliance, except to the extent there is a Good Faith Contest or the failure to
so comply would not likely cause a Material Adverse Change.

SECTION 6.07.                 Payment of Costs. Pay all fees and expenses of the
Administrative Agent required for the satisfaction of the conditions of this
Agreement.

SECTION 6.08.                 Maintenance of Properties. Do all things
reasonably necessary to maintain, preserve, protect and keep its and its
Affiliates' properties in good repair, working order and condition except where
the failure would not result in a Material Adverse Change.

SECTION 6.09.                 Reporting and Miscellaneous Document Requirements.
Furnish to Administrative Agent (which shall promptly distribute to each of the
Banks):

(1)           Annual Financial Statements.  As soon as available and in any
event within ninety-five (95) days after the end of each Fiscal Year, the VRT
Consolidated Financial Statements as of the end of and for such Fiscal Year, and
audited by Borrower's Accountants;

(2)           Quarterly Financial Statements.  As soon as available and in any
event within fifty (50) days after the end of each calendar quarter (other than
the last quarter of the Fiscal Year), the unaudited VRT Consolidated Financial
Statements as of the end of and for such calendar quarter, reviewed by
Borrower's Accountants;

(3)           Certificate of No Default and Financial Compliance.  Within fifty
(50) days after the end of each of the first three quarters of each Fiscal Year
and within ninety-five (95) days after the end of each Fiscal Year, a
certificate of the chief financial officer or treasurer of General Partner (a)
stating that, to the best of his or her knowledge, no Default or Event of
Default has occurred and is continuing, or if a Default or Event of Default has
occurred and is continuing, specifying the nature thereof and the action which
is proposed to be taken with respect thereto; (b) stating that the covenants
contained in Article VIII have been complied with (or specifying those that have
not been complied with) and including computations demonstrating such compliance
(or non-compliance); (c) setting forth all items comprising Total Outstanding
Indebtedness (including amount,

46


--------------------------------------------------------------------------------




maturity, interest rate and amortization requirements), Capitalization Value,
Secured Indebtedness, Combined EBITDA, Unencumbered Combined EBITDA, Interest
Expense, Unsecured Interest Expense and Unsecured Indebtedness; and (d) only at
the end of each Fiscal Year an estimate of Borrower's taxable income;

(4)           Certificate of Borrower's Accountants.  Within ninety-five (95)
days after the end of each Fiscal Year, (a) a statement of Borrower's
Accountants who audited such financial statements to the effect that in
connection with their audit, nothing came to their attention that caused them to
believe that the Borrower failed to comply with the terms, covenants, provisions
or conditions of Article VIII.

(5)           Notice of Litigation.  Promptly after the commencement and
knowledge thereof, notice of all actions, suits, and proceedings before any
court or arbitrator, affecting Borrower or General Partner which, if determined
adversely to Borrower or General Partner is likely to result in a Material
Adverse Change and which would be required to be reported in Borrower's or
General Partner's SEC Reports;

(6)           Notice of ERISA Events.  Promptly after the occurrence thereof,
notice of any action or event described in clauses (c), (d) or (f) of Section
9.01(7);

(7)           Notices of Defaults and Events of Default.  As soon as possible
and in any event within ten (10) days after Borrower becomes aware of the
occurrence of a material Default or any Event of Default a written notice
setting forth the details of such Default or Event of Default and the action
which is proposed to be taken with respect thereto;

(8)           Sales or Acquisitions of Assets.  Promptly after the occurrence
thereof, written notice of any Disposition or acquisition of an individual asset
(other than acquisitions or Dispositions of investments such as certificates of
deposit, Treasury securities and money market deposits in the ordinary course of
Borrower's cash management) in excess of Five Hundred Million Dollars
($500,000,000) and, in the case of any acquisition of such an asset, within ten
(10) Banking Days after Administrative Agent's request, copies of the agreements
governing the acquisition and historical financial information and Borrower's
projections with respect to the property acquired;

(9)           Material Adverse Change.  As soon as is practicable and in any
event within five (5) days after knowledge of the occurrence of any event or
circumstance which is likely to result in or has resulted in a Material Adverse
Change and which would be required to be reported in General Partner's SEC
Reports, written notice thereof;

(10)         Bankruptcy of Tenants.  Promptly after becoming aware of the same,
written notice of the bankruptcy, insolvency or cessation of operations of any
tenant in any Real Property Asset of Borrower or in which Borrower has an
interest to which four percent (4%) or more of aggregate annual minimum rent
payable to Borrower directly or through its Consolidated Businesses or UJVs is
attributable;

(11)         Offices.  Thirty (30) days' prior written notice of any change in
the principal executive office of Borrower;

47


--------------------------------------------------------------------------------




 

(12)         Environmental and Other Notices.  As soon as possible and in any
event within thirty (30) days after receipt, copies of all Environmental Notices
received by Borrower which are not received in the ordinary course of business
and which relate to a previously undisclosed situation which is likely to result
in a Material Adverse Change;

(13)         Insurance Coverage.  Promptly, such information concerning
Borrower's insurance coverage as Administrative Agent may reasonably request;

(14)         Proxy Statements. Etc.  Promptly after the sending or filing
thereof, copies of all proxy statements, financial statements and reports which
Borrower or General Partner sends to its respective shareholders, and copies of
all regular, periodic and special reports, and all registration statements,
which Borrower or General Partner files with the SEC or any Governmental
Authority which may be substituted therefor, or with any national securities
exchange;

(15)         Rent Rolls.  If reasonably requested by the Administrative Agent, a
rent roll, tenant sales report and operating statement for each Consolidated
Business that is a Real Property Business or indirectly owned in whole or in
part by Borrower;

(16)         Capital Expenditures.  If reasonably requested by the
Administrative Agent, a schedule of such Fiscal Year's capital expenditures and
a budget for the next Fiscal Year's planned capital expenditures for each
Consolidated Business that is a Real Property Business;

(17)         Change in Borrower's Credit Rating.  Within two (2) Banking Days
after Borrower's receipt of notice of any change in Borrower's Credit Rating,
written notice of such change; and

(18)         General Information.  Promptly, such other information respecting
the condition or operations, financial or otherwise, of Borrower or any
properties of Borrower as Administrative Agent or any Bank may from time to time
reasonably request.

SECTION 6.10.                 Intentionally Omitted.

SECTION 6.11.                 General Partner Status.

(a)           Status.  General Partner shall at all times (i) cause its common
shares to be listed for trading on the New York Stock Exchange, and (ii)
maintain its status as a self-directed and self-administered REIT.

(b)           Indebtedness.  General Partner shall not, directly or indirectly,
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to any Debt (excluding any such liability in its capacity as
general partner of Borrower or arising as a matter of law), except:

(1)           the Obligations; and

48


--------------------------------------------------------------------------------




 

(2)           Debt of Borrower for which there is recourse to General Partner
which, after giving effect thereto, may be incurred or may remain outstanding
without giving rise to an Event of Default or Default.

(c)           Restriction on Fundamental Changes.

(1)           General Partner shall not have an investment in any Person other
than (i) Borrower or indirectly through Borrower, (ii) the interests identified
on EXHIBIT J as being owned by General Partner, (iii) such investments which it
holds as a nominee of Borrower, and (iv) wholly owned Affiliates and Taxable
REIT Subsidiaries (as defined in the Code) but only to the extent the investment
in any wholly owned Affiliate or Subsidiary does not result in a Material
Adverse Change.

(2)           General Partner shall not acquire an interest in any property or
assets other than (i) securities and a general partnership interest issued by
Borrower, (ii) the interests identified on EXHIBIT J attached hereto, (iii) such
investments which it holds as a nominee of Borrower, and (iv) wholly owned
Affiliates and Taxable REIT Subsidiaries but only to the extent the acquisition
of an interest in any wholly-owned Affiliate or Taxable REIT Subsidiary does not
result in a Material Adverse Change.

 

ARTICLE VII

NEGATIVE COVENANTS

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank hereunder or under any other Loan Document, Borrower and General
Partner shall each not do any or all of the following:

SECTION 7.01.                 Mergers, Etc. Without the Required Banks' consent
(which shall not be unreasonably withheld) merge or consolidate with (except
where Borrower or General Partner is the surviving entity, or in a transaction
of which the purpose is to redomesticate such entity in another United Stated
jurisdiction, and no Default or Event of Default has occurred and is
continuing), or sell, assign, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) or enter into any agreement to
do any of the foregoing.  Without the Required Banks' consent (which shall not
be unreasonably withheld) neither Borrower nor General Partner shall liquidate,
wind up or dissolve (or suffer any liquidation or dissolution) or discontinue
its business.

SECTION 7.02.                 Intentionally Omitted

SECTION 7.03.                 Amendments to Organizational Documents.

(a)           Amend  Borrower's agreement of limited partnership or other
organizational documents in any manner that would result in a Material Adverse
Change without the Required Banks' consent, which consent shall not be
unreasonably withheld.  Without

49


--------------------------------------------------------------------------------




limitation of the foregoing, no Person shall be admitted as a general partner of
the Borrower other than General Partner.

(b)           Amend General Partner's articles of incorporation, bylaws, or
other organizational documents in any manner that would result in a Material
Adverse Change without the Required Banks' consent, which consent shall not be
unreasonably withheld.

(c)           Make any "in-kind" transfer of any of Borrower's property or
assets to any of Borrower's constituent partners if such transfer would result
in an Event of Default without the Required Banks' consent, which consent shall
not be unreasonably withheld.

 

ARTICLE VIII

FINANCIAL COVENANTS

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank under this Agreement or under any other Loan Document, Borrower shall
not permit or suffer:

SECTION 8.01.                 Equity Value. At any time, Equity Value to be less
than Three Billion Dollars ($3,000,000,000).

SECTION 8.02.                 Ratio of Total Outstanding Indebtedness to
Capitalization Value.  At any time, Total Outstanding Indebtedness to exceed
sixty percent (60%) of Capitalization Value; provided, however, with respect to
any fiscal quarter in which Borrower or any of its Consolidated Businesses or
UJVs have acquired Real Property Assets, the ratio of Total Outstanding
Indebtedness to Capitalization Value as of the end of such fiscal quarter and
the next succeeding fiscal quarter may increase to 65%, provided such ratio does
not exceed 60% as of the end of the fiscal quarter immediately thereafter.

SECTION 8.03.                 Intentionally Omitted

SECTION 8.04.                 Ratio of Combined EBITDA to Fixed Charges. The
ratio of Combined EBITDA to Fixed Charges, each measured as of the most recently
ended calendar quarter, to be less than 1.40 to 1.00.

SECTION 8.05.                 Ratio of Unencumbered Combined EBITDA to Unsecured
Interest Expense. The ratio of Unencumbered Combined EBITDA to Unsecured
Interest Expense, each measured as of the most recently ended calendar quarter,
to be less than 1.50 to 1.00.

SECTION 8.06.                 Ratio of Unsecured Indebtedness to Capitalization
Value of Unencumbered Assets. At any time, Unsecured Indebtedness to exceed
sixty percent (60%) of Capitalization Value of Unencumbered Assets; provided,
however, with respect to any fiscal quarter in which Borrower or any of its
Consolidated Businesses or UJVs have acquired Real Property Assets, the ratio of
Unsecured Indebtedness to Capitalization Value of Unencumbered

50


--------------------------------------------------------------------------------




Assets for such fiscal quarter and the next succeeding fiscal quarter may
increase to 65%, provided such ratio does not exceed 60% as of the end of the
fiscal quarter immediately thereafter.

SECTION 8.07.                 Ratio of Secured Indebtedness to Capitalization
Value. The ratio of Secured Indebtedness to Capitalization Value, each measured
as of the most recently ended calendar quarter, to exceed 50%.

 

ARTICLE IX

EVENTS OF DEFAULT

SECTION 9.01.                 Events of Default. Any of the following events
shall be an "Event of Default":

(1)           If Borrower shall fail to pay the principal of any Notes as and
when due; or fail to pay interest accruing on any Notes as and when due and such
failure to pay shall continue unremedied for five (5) days after the due date of
such amount; or fail to pay any fee or any other amount due under this Agreement
or any other Loan Document as and when due and such failure to pay shall
continue unremedied for five (5) days after notice by Administrative Agent of
such failure to pay;

(2)           If any representation or warranty made or deemed made by Borrower
or General Partner in this Agreement or in any other Loan Document or which is
contained in any certificate, document, opinion, financial or other statement
furnished at any time under or in connection with a Loan Document shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made;

(3)           If Borrower shall fail (a) to perform or observe any term,
covenant or agreement contained in Section 6.11(a), Section 6.11(b), Article VII
or Article VIII; or (b) to perform or observe any term, covenant or agreement
contained in this Agreement (other than obligations specifically referred to
elsewhere in this Section 9.01) and such failure shall remain unremedied for
thirty (30) consecutive calendar days after notice thereof; provided, however,
that if any such default under clause (b) above cannot by its nature be cured
within such thirty (30) day grace period and so long as Borrower shall have
commenced cure within such thirty (30) day grace period and shall, at all times
thereafter, diligently prosecute the same to completion, Borrower shall have an
additional period to cure such default; provided, however, that, in no event, is
the foregoing intended to effect an extension of the Maturity Date;

(4)           If Borrower or General Partner shall fail (a) to pay any recourse
Debt (other than the payment obligations described in paragraph (1) of this
Section 9.01 or obligations that are recourse to Borrower or General Partner
solely for fraud, misappropriation, environmental liability and other normal and
customary bad-act carveouts to nonrecourse obligations) in an amount equal to or
greater than Fifty Million Dollars ($50,000,000) when due (whether by scheduled
maturity, required prepayment,

51


--------------------------------------------------------------------------------




acceleration, demand or otherwise) after the expiration of any applicable grace
period, or (b) to perform or observe any material term, covenant, or condition
under any agreement or instrument relating to any such Debt, when required to be
performed or observed, if the effect of such failure to perform or observe is to
accelerate, or to permit the acceleration of, after the giving of notice or the
lapse of time, or both (other than in cases where, in the judgment of the
Required Banks, meaningful discussions likely to result in (i) a waiver or cure
of the failure to perform or observe, or (ii) otherwise averting such
acceleration are in progress between Borrower and the obligee of such Debt), the
maturity of such Debt, or any such Debt shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled or otherwise
required prepayment), prior to the stated maturity thereof;

(5)           If either Borrower or General Partner shall (a) generally not, or
be unable to, or shall admit in writing its inability to, pay its debts as such
debts become due; (b) make an assignment for the benefit of creditors, petition
or apply to any tribunal for the appointment of a custodian, receiver or trustee
for it or a substantial part of its assets; (c) commence any proceeding under
any bankruptcy, reorganization, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; (d) have had any such petition or application filed or any such
proceeding shall have been commenced, against it, in which an adjudication or
appointment is made or order for relief is entered, or which petition,
application or proceeding remains undismissed or unstayed for a period of sixty
(60) days or more; (e) be the subject of any proceeding under which all or a
substantial part of its assets may be subject to seizure, forfeiture or
divestiture; (f) by any act or omission indicate its consent to, approval of or
acquiescence in any such petition, application or proceeding or order for relief
or the appointment of a custodian, receiver or trustee for all or any
substantial part of its property; or (g) suffer any such custodianship,
receivership or trusteeship for all or any substantial part of its property, to
continue undischarged for a period of sixty (60) days or more;

(6)           If one or more judgments, decrees or orders for the payment of
money in excess of Fifty Million Dollars ($50,000,000) in the aggregate shall be
rendered against Borrower or General Partner, and any such judgments, decrees or
orders shall continue unsatisfied and in effect for a period of thirty (30)
consecutive days without being vacated, discharged, satisfied or stayed or
bonded pending appeal;

(7)           If any of the following events shall occur or exist with respect
to any Plan: (a) any Prohibited Transaction; (b) any Reportable Event; (c) the
filing under Section 4041 of ERISA of a notice of intent to terminate any Plan
or the termination of any Plan; (d) receipt of notice of an application by the
PBGC to institute proceedings under Section 4042 of ERISA for the termination
of, or for the appointment of a trustee to administer, any Plan, or the
institution by the PBGC of any such proceedings; (e) complete or partial
withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan or the
reorganization, insolvency, or termination of any Multiemployer Plan; or (f) a
condition exists which gives rise to imposition of a lien under Section 412(n)
or (f) of the Code on Borrower, General Partner or any ERISA

52


--------------------------------------------------------------------------------




Affiliate, and in each case above, if either (1) such event or conditions, if
any, result in Borrower, General Partner or any ERISA Affiliate being subject to
any tax, penalty or other liability to a Plan, Multiemployer Plan, the PBGC or
otherwise (or any combination thereof), or a lien described in clause (f) which
in the aggregate does not exceed or may not exceed Twenty Million Dollars
($20,000,000), and the same continues unremedied or unpaid for a period of
forty-five (45) consecutive days or (2) such event or conditions, if any, is
likely to result in Borrower, General Partner or any ERISA Affiliate being
subject to any tax, penalty or other liability to a Plan, Multiemployer Plan,
the PBGC or otherwise (or any combination thereof), or a lien described in
clause (f) which in the aggregate exceeds or may exceed Twenty Million Dollars
($20,000,000);

(8)           If at any time General Partner is not a qualified REIT or its
common shares are not listed on the New York Stock Exchange;

(9)           If at any time assets of the Borrower or General Partner
constitute Plan assets for ERISA purposes (within the meaning of C.F.R.  §
2510.3-101); or

(10)         A default beyond applicable notice and grace periods (if any) under
any of the other Loan Documents.

SECTION 9.02.                 Remedies. If any Event of Default shall occur and
be continuing, Administrative Agent shall, upon request of the Required Banks,
by notice to Borrower, (1) terminate the Loan Commitments, whereupon the Loan
Commitments shall terminate and the Banks shall have no further obligation to
extend credit hereunder; and/or (2) declare the unpaid balance of the Notes, all
interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such balance, all such interest, and all
such amounts due under this Agreement shall become and be forthwith due and
payable, without presentment, demand, protest, or further notice of any kind,
all of which are hereby expressly waived by Borrower; and/or (3) exercise any
remedies provided in any of the Loan Documents or by law; provided, however,
that upon the occurrence of any Event of Default specified in Section 9.01(5),
the Loan Commitments shall automatically terminate (and the Banks shall have no
further obligation to extend credit hereunder) and the unpaid balance of the
Notes, all  interest thereon, and all other amounts payable under this Agreement
shall automatically be and become forthwith due and payable, without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by Borrower.

 

ARTICLE X

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

SECTION 10.01.               Appointment, Powers and Immunities of
Administrative Agent. Each Bank hereby irrevocably appoints and authorizes
Administrative Agent to act as its agent hereunder and under any other Loan
Document with such powers as are specifically delegated to Administrative Agent
by the terms of this Agreement and any other Loan Document, together with such
other powers as are reasonably incidental thereto.  Administrative Agent shall
have no duties or responsibilities except those expressly set forth in this
Agreement and any other Loan Document or required by law, and shall not by
reason of this Agreement be a

53


--------------------------------------------------------------------------------




fiduciary or trustee for any Bank except to the extent that Administrative Agent
acts as an agent with respect to the receipt or payment of funds (nor shall
Administrative Agent have any fiduciary duty to Borrower nor shall any Bank have
any fiduciary duty to Borrower or to any other Bank).  Administrative Agent
shall not be responsible to the Banks for any recitals, statements,
representations or warranties made by Borrower or any officer, partner or
official of Borrower or any other Person contained in this Agreement or any
other Loan Document, or in any certificate or other document or instrument
referred to or provided for in, or received by any of them under, this Agreement
or any other Loan Document, or for the value, legality, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any other document or instrument referred to or provided for herein
or therein, for the perfection or priority of any Lien securing the Obligations
or for any failure by Borrower to perform any of its obligations hereunder or
thereunder.  Administrative Agent may employ agents and attorneys-in-fact and
shall not be responsible, except as to money or securities received by it or its
authorized agents, for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  Neither Administrative
Agent nor any of its directors, officers, employees or agents shall be liable or
responsible for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith, except
for its or their own gross negligence or willful misconduct.  Borrower shall pay
any fee agreed to by Borrower and Administrative Agent with respect to
Administrative Agent's services hereunder.  Notwithstanding anything to the
contrary contained in this Agreement, Administrative Agent agrees with the Banks
that Administrative Agent shall perform its obligations under this Agreement in
good faith according to the same standard of care as that customarily exercised
by it in administering its own revolving credit loans.

SECTION 10.02.               Reliance by Administrative Agent. Administrative
Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telex, telegram or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by
Administrative Agent.  Administrative Agent may deem and treat each Bank as the
holder of the Loan made by it for all purposes hereof and shall not be required
to deal with any Person who has acquired a participation in any Loan or
participation from a Bank.  As to any matters not expressly provided for by this
Agreement or any other Loan Document, Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder in accordance
with instructions signed by the Required Banks, and such instructions of the
Required Banks and any action taken or failure to act pursuant thereto shall be
binding on all of the Banks and any other holder of all or any portion of any
Loan or participation.

SECTION 10.03.               Defaults. Administrative Agent shall not be deemed
to have knowledge of the occurrence of a Default or Event of Default (other than
an Event of Default pursuant to Section 9.01(1)) unless Administrative Agent has
received notice from a Bank or Borrower specifying such Default or Event of
Default and stating that such notice is a "Notice of Default." In the event that
Administrative Agent receives such a notice of the occurrence of a Default or
Event of Default, Administrative Agent shall give prompt notice thereof to the
Banks.  Administrative Agent, following consultation with the Banks, shall
(subject to Section 10.07 and Section 12.02) take such action with respect to
such Default or Event of Default which is continuing as shall be directed by the
Required Banks; provided that, unless and until

54


--------------------------------------------------------------------------------


Administrative Agent shall have received such directions, Administrative Agent
may take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interest of
the Banks; and provided  further that Administrative Agent shall not send a
notice of Default, Event of Default or acceleration to Borrower without the
approval of the Required Banks. In no event shall Administrative Agent be
required to take any such action which it determines to be contrary to law.

SECTION 10.04.   Rights of Agent as a Bank.   With respect to its Loan
Commitment and the Loan provided by it, each Person serving as an Agent in its
capacity as a Bank hereunder shall have the same rights and powers hereunder as
any other Bank and may exercise the same as though it were not acting as such
Agent, and the term any “Bank” or “Banks” shall include each Person serving as
an Agent in its capacity as a Bank. Each Person serving as an Agent and its
Affiliates may (without having to account therefor to any Bank) accept deposits
from, lend money to (on a secured or unsecured basis), and generally engage in
any kind of banking, trust or other business with, Borrower (and any Affiliates
of Borrower) as if it were not acting as such Agent.

SECTION 10.05.   Indemnification of Agents.   Each Bank agrees to indemnify each
Agent (to the extent not reimbursed under Section 12.04 or under the applicable
provisions of any other Loan Document, but without limiting the obligations of
Borrower under Section 12.04 or such provisions), for its Pro Rata Share of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in any way relating to or arising out of this Agreement, any other Loan Document
or any other documents contemplated by or referred to herein or the transactions
contemplated hereby or thereby (including, without limitation, the costs and
expenses which Borrower is obligated to pay under Section 12.04) or under the
applicable provisions of any other Loan Document or the enforcement of any of
the terms hereof or thereof or of any such other documents or instruments;
provided that no Bank shall be liable for (1) any of the foregoing to the extent
they arise from the gross negligence or willful misconduct of the party to be
indemnified, (2) any loss of principal or interest with respect to the Loan of
any Person serving as an Agent or (3) any loss suffered by such Agent in
connection with a swap or other interest rate hedging arrangement entered into
with Borrower.

SECTION 10.06.   Non-Reliance on Agents and Other Banks.   Each Bank agrees that
it has, independently and without reliance on any Agent or any other Bank, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of Borrower and the decision to enter into this Agreement
and that it will, independently and without reliance upon any Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or any other Loan Document. Each Agent shall
not be required to keep itself informed as to the performance or observance by
Borrower of this Agreement or any other Loan Document or any other document
referred to or provided for herein or therein or to inspect the properties or
books of Borrower. Except for notices, reports and other documents and
information expressly required to be furnished to the Banks by any Agent
hereunder, each Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the affairs, financial
condition or

 

55


--------------------------------------------------------------------------------




business of Borrower (or any Affiliate of Borrower) which may come into the
possession of such Agent or any of its Affiliates. Each Agent shall not be
required to file this Agreement, any other Loan Document or any document or
instrument referred to herein or therein for record, or give notice of this
Agreement, any other Loan Document or any document or instrument referred to
herein or therein, to anyone.

SECTION 10.07.   Failure of Administrative Agent to Act.   Except for action
expressly required of Administrative Agent hereunder, Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Banks under Section 10.05 in respect of
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.

SECTION 10.08.   Resignation or Removal of Administrative Agent.  
Administrative Agent shall have the right to resign at any time. Administrative
Agent may be removed at any time with cause by the Required Banks, provided that
Borrower and the other Banks shall be promptly notified in writing thereof. Upon
any such removal or resignation, the Required Banks shall have the right to
appoint a successor Administrative Agent which successor Administrative Agent,
so long as it is reasonably acceptable to the Required Banks, shall be that Bank
then having the greatest Loan Commitment. If no successor Administrative Agent
shall have been so appointed by the Required Banks and shall have accepted such
appointment within thirty (30) days after the Required Banks’ removal of the
retiring Administrative Agent, then the retiring Administrative Agent may, on
behalf of the Banks, appoint a successor Administrative Agent, which shall be
one of the Banks. The Required Banks or the retiring Administrative Agent, as
the case may be, shall upon the appointment of a successor Administrative Agent
promptly so notify in writing Borrower and the other Banks. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder. The rights and
duties of Administrative Agent to be vested in any successor Administrative
Agent shall include, without limitation, the rights and duties as Swingline
Lender. After any retiring Administrative Agent’s removal hereunder as
Administrative Agent, the provisions of this Article X shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as Administrative Agent.

SECTION 10.09.   Amendments Concerning Agency Function. Notwithstanding anything
to the contrary contained in this Agreement, Administrative Agent shall not be
bound by any waiver, amendment, supplement or modification of this Agreement or
any other Loan Document which affects its duties, rights, and/or function
hereunder or thereunder unless it shall have given its prior written consent
thereto.

SECTION 10.10.   Liability of Administrative Agent.   Administrative Agent shall
not have any liabilities or responsibilities to Borrower on account of the
failure of any Bank to perform its obligations hereunder or to any Bank on
account of the failure of Borrower to perform its obligations hereunder or under
any other Loan Document.

 

56


--------------------------------------------------------------------------------




SECTION 10.11.   Transfer of Agency Function.   Without the consent of Borrower
or any Bank, Administrative Agent may at any time or from time to time transfer
its functions as Administrative Agent hereunder to any of its offices wherever
located in the United States, provided that Administrative Agent shall promptly
notify in writing Borrower and the Banks thereof.

SECTION 10.12.   Non-Receipt of Funds by Administrative Agent.   Unless
Administrative Agent shall have received notice from a Bank or Borrower (either
one as appropriate being the “Payor”) prior to the date on which such Bank is to
make payment hereunder to Administrative Agent of the proceeds of a Loan or
Borrower is to make payment to Administrative Agent, as the case may be (either
such payment being a “Required Payment”), which notice shall be effective upon
receipt, that the Payor will not make the Required Payment in full to
Administrative Agent, Administrative Agent may assume that the Required Payment
has been made in full to Administrative Agent on such date, and Administrative
Agent in its sole discretion may, but shall not be obligated to, in reliance
upon such assumption, make the amount thereof available to the intended
recipient on such date. If and to the extent the Payor shall not have in fact so
made the Required Payment in full to Administrative Agent, the recipient of such
payment shall repay to Administrative Agent forthwith on demand such amount made
available to it together with interest thereon, for each day from the date such
amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount, at the customary rate set by
Administrative Agent for the correction of errors among Banks for three
(3) Banking Days and thereafter at the Base Rate.

SECTION 10.13.   Withholding Taxes.   Each Bank represents at all times during
the term of this Agreement that it is entitled to receive any payments to be
made to it hereunder without the withholding of any tax and will furnish to
Administrative Agent and Borrower such forms, certifications, statements and
other documents as Administrative Agent or Borrower may request from time to
time to evidence such Bank’s exemption from the withholding of any tax imposed
by any jurisdiction or to enable Administrative Agent or Borrower to comply with
any applicable Laws or regulations relating thereto. Without limiting the effect
of the foregoing, if any Bank is not created or organized under the laws of the
United States of America or any state thereof, such Bank will furnish to
Administrative Agent and Borrower Form W-8ECI or Form W-8BEN of the United
States Internal Revenue Service; or such other forms, certifications, statements
or documents, duly executed and completed by such Bank as evidence of such
Bank’s complete exemption from the withholding of United States tax with respect
thereto. Administrative Agent shall not be obligated to make any payments
hereunder to such Bank in respect of any Loan or participation or such Bank’s
Loan Commitment or obligation to purchase participations until such Bank shall
have furnished to Administrative Agent and Borrower the requested form,
certification, statement or document.

SECTION 10.14.   Pro Rata Treatment.   Except to the extent otherwise provided,
(1) each advance of proceeds of the Ratable Loans shall be made by the Banks,
(2) each reduction of the amount of the Total Loan Commitment under Section 2.16
shall be applied to the Loan Commitments of the Banks and (3) each payment of
the facility fee accruing under Section 2.08 shall be made for the account of
the Banks, ratably according to the amounts of their respective Loan
Commitments.

 

57


--------------------------------------------------------------------------------




SECTION 10.15.   Sharing of Payments Among Banks.   If a Bank shall obtain
payment of any principal of or interest on any Loan made by it through the
exercise of any right of setoff, banker’s lien or counterclaim, or by any other
means (including direct payment), and such payment results in such Bank
receiving a greater payment than it would have been entitled to had such payment
been paid directly to Administrative Agent for disbursement to the Banks, then
such Bank shall promptly purchase for cash from the other Banks participations
in the Loans made by the other Banks in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Banks shall share ratably the benefit of such payment. To such end the Banks
shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. Borrower agrees that any Bank so purchasing a participation in the
Loans made by other Banks may exercise all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation. Nothing
contained herein shall require any Bank to exercise any such right or shall
affect the right of any Bank to exercise, and retain the benefits of exercising,
any such right with respect to any other indebtedness of Borrower.

SECTION 10.16.   Possession of Documents.   Each Bank shall keep possession of
its own Ratable Loan Note. Administrative Agent shall hold all the other Loan
Documents and related documents in its possession and maintain separate records
and accounts with respect thereto, and shall permit the Banks and their
representatives access at all reasonable times to inspect such Loan Documents,
related documents, records and accounts.

SECTION 10.17.   Syndication Agents and Documentation Agents.   The Banks
serving as Syndication Agents, Documentation Agents, Managing Agents or
Co-Agents shall have no duties or obligations in such capacities.

ARTICLE XI

NATURE OF OBLIGATIONS

SECTION 11.01.   Absolute and Unconditional Obligations.   Borrower and General
Partner acknowledge and agree that their obligations and liabilities under this
Agreement and under the other Loan Documents shall be absolute and unconditional
irrespective of (1) any lack of validity or enforceability of any of the
Obligations, any Loan Documents, or any agreement or instrument relating
thereto; (2) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from any Loan Documents or any other
documents or instruments executed in connection with or related to the
Obligations; (3) any exchange or release of any collateral, if any, or of any
other Person from all or any of the Obligations; or (4) any other circumstances
which might otherwise constitute a defense available to, or a discharge of,
Borrower, General Partner or any other Person in respect of the Obligations.

The obligations and liabilities of Borrower and General Partner under this
Agreement and the other Loan Documents shall not be conditioned or contingent
upon the pursuit by any Bank or any other Person at any time of any right or
remedy against Borrower, General Partner or any other Person which may be or
become liable in respect of all or any part

 

58


--------------------------------------------------------------------------------




of the Obligations or against any collateral or security or guarantee therefor
or right of setoff with respect thereto.

SECTION 11.02.   Non-Recourse to VRT Principals.   This Agreement and the
obligations hereunder and under the other Loan Documents are fully recourse to
Borrower and General Partner. Notwithstanding anything to the contrary contained
in this Agreement, in any of the other Loan Documents, or in any other
instruments, certificates, documents or agreements executed in connection with
the Loans (all of the foregoing, for purposes of this Section, hereinafter
referred to, individually and collectively, as the “Relevant Documents”), no
recourse under or upon any Obligation, representation, warranty, promise or
other matter whatsoever shall be had against any of the VRT Principals, and each
Bank expressly waives and releases, on behalf of itself and its successors and
assigns, all right to assert any liability whatsoever under or with respect to
the Relevant Documents against, or to satisfy any claim or obligation arising
thereunder against, any of the VRT Principals or out of any assets of the VRT
Principals, provided, however, that nothing in this Section shall be deemed to
(1) release Borrower or General Partner from any liability pursuant to, or from
any of its respective obligations under, the Relevant Documents, or from
liability for its fraudulent actions or fraudulent omissions; (2) release any
VRT Principals from personal liability arising outside of the terms of this
Agreement for its, his or her own fraudulent actions, fraudulent omissions,
misappropriation of funds, rents or insurance proceeds, gross negligence or
willful misconduct; (3) constitute a waiver of any obligation evidenced or
secured by, or contained in, the Relevant Documents or affect in any way the
validity or enforceability of the Relevant Documents; or (4) limit the right of
Administrative Agent and/or the Banks to proceed against or realize upon any
collateral hereafter given for the Loans or any and all of the assets of
Borrower or General Partner (notwithstanding the fact that the VRT Principals
have an ownership interest in Borrower or General Partner and, thereby, an
interest in the assets of Borrower or General Partner) or to name Borrower or
General Partner (or, to the extent that the same are required by applicable law
or are determined by a court to be necessary parties in connection with an
action or suit against Borrower, General Partner or any collateral hereafter
given for the Loans, any of the VRT Principals) as a party defendant in, and to
enforce against any collateral hereafter given for the Loans and/or assets of
Borrower or General Partner any judgment obtained by Administrative Agent and/or
the Banks with respect to, any action or suit under the Relevant Documents so
long as no judgment shall be taken (except to the extent taking a judgment is
required by applicable law or determined by a court to be necessary to preserve
Administrative Agent’s and/or Banks’ rights against any collateral hereafter
given for the Loans or Borrower or General Partner, but not otherwise) or shall
be enforced against any of the VRT Principals or their assets.

ARTICLE XII

MISCELLANEOUS

SECTION 12.01.   Binding Effect of Request for Advance.   Borrower agrees that,
by its acceptance of any advance of proceeds of the Loans under this Agreement
or the issuance of any Letter of Credit, it shall be bound in all respects by
the request for advance or Letter of Credit submitted on its behalf in
connection therewith with the same force and effect as

 

59


--------------------------------------------------------------------------------




if Borrower had itself executed and submitted the request for advance or Letter
of Credit and whether or not the request for advance is executed and/or
submitted by an authorized person.

SECTION 12.02.   Amendments and Waivers.   No amendment or material waiver of
any provision of this Agreement or any other Loan Document nor consent to any
material departure by Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Banks and, solely for
purposes of its acknowledgment thereof, Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given, provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Banks do any of the
following: (1) reduce the principal of, or interest on, the Notes or any fees
due hereunder or any other amount due hereunder or under any other Loan
Document; (2) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts due hereunder or under any
other Loan Document; (3) change the definition of Required Banks; (4) amend this
Section 12.02 or any other provision requiring the consent of all the Banks;
(5) waive any default in payment under paragraph (1) of Section 9.01 or any
default under paragraph (5) of Section 9.01; (6) increase or decrease any Loan
Commitment of any Bank (except changes in Loan Commitments pursuant to
Section 2.16); (7) release the Guaranty; (8) permit the expiration date of any
Letter of Credit to be after the Maturity Date; or (9) permit the assignment or
transfer by the Borrower or the General Partner of any of its rights or
obligations hereunder or under any other Loan Document; and provided  further,
that (A) an amendment, waiver or consent relating to the time specified for
payment of principal, interest and fees with respect to Bid Rate Loans shall
only be binding if in writing and signed by the affected Bank or Designated
Lender and (B) an amendment, waiver or consent relating to the Swingline Loans
shall only be binding if in writing and signed by the Swingline Lender. Any
advance of proceeds of the Loans made prior to or without the fulfillment by
Borrower of all of the conditions precedent thereto, whether or not known to
Administrative Agent and the Banks, shall not constitute a waiver of the
requirement that all conditions, including the non-performed conditions, shall
be required with respect to all future advances. No failure on the part of
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof or preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law. All
communications from Administrative Agent to the Banks requesting the Banks’
determination, consent, approval or disapproval (i) shall be given in the form
of a written notice to each Bank, (ii) shall be accompanied by a description of
the matter or thing as to which such determination, approval, consent or
disapproval is requested and (iii) shall include Administrative Agent’s
recommended course of action or determination in respect thereof. Each Bank
shall reply promptly, but in any event within fifteen (15) Banking Days (or five
(5) Banking Days with respect to any decision to accelerate or stop acceleration
of the Loan) after receipt of the request therefor by Administrative Agent (the
“Bank Reply Period”). Unless a Bank shall give written notice to Administrative
Agent that it objects to the recommendation or determination of Administrative
Agent within the Bank Reply Period, such Bank shall be deemed to have approved
or consented to such recommendation or determination.

SECTION 12.03.   Intentionally Omitted.

 

60


--------------------------------------------------------------------------------




SECTION 12.04.   Expenses; Indemnification.   Borrower agrees to reimburse
Administrative Agent on demand for all reasonable costs, expenses, and charges
(including, without limitation, all reasonable fees and charges of engineers,
appraisers and external legal counsel) incurred by Administrative Agent in
connection with the Loans and to reimburse each of the Banks for reasonable
legal costs, expenses and charges incurred by each of the Banks in connection
with the performance or enforcement of this Agreement, the Notes, or any other
Loan Documents; provided, however, that Borrower is not responsible for costs,
expenses and charges incurred by the Bank Parties in connection with the
administration or syndication of the Loans (other than any administration fee
payable to Administrative Agent). Borrower agrees to indemnify Administrative
Agent and each Bank and their respective directors, officers, employees, agents
and affiliates from, and hold each of them harmless against, any and all losses,
liabilities, claims, damages or expenses incurred by any of them arising out of
or by reason of (x) any claims by brokers due to acts or omissions by Borrower,
(y) any investigation or litigation or other proceedings (including any
threatened investigation or litigation or other proceedings) relating to any
actual or proposed use by Borrower of the proceeds of the Loans, including
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation or litigation or other proceedings or
(z) third party claims or actions against any Bank or Administrative Agent
relating to or arising from this Agreement and the transactions contemplated
pursuant to this Agreement provided, however, that such indemnification shall
exclude any such losses, liabilities, claims, damages or expenses incurred by
reason of the gross negligence or willful misconduct of the person to be
indemnified.

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments.

SECTION 12.05.   Assignment; Participation.   (a)  This Agreement shall be
binding upon, and shall inure to the benefit of, Borrower, Administrative Agent,
the Banks and their respective successors and permitted assigns. Neither the
Borrower nor the General Partner may assign or transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of all the Banks (and any attempted such assignment or transfer without
such consent shall be null and void).

(b)   Subject to Section 12.05(e), prior to the occurrence of an Event of
Default, any Bank may at any time, grant to an existing Bank or one or more
banks, finance companies, insurance companies or other entities (a
“Participant”) in minimum amounts of not less than $5,000,000 (or any lesser
amount in the case of participations to an existing Bank) participating
interests in its Loan Commitment or any or all of its Loans. After the
occurrence and during the continuance of an Event of Default, any Bank may at
any time grant to any Person in any amount (also a “Participant”), participating
interests in its Loan Commitment or any or all of its Loans.  Any participation
made during the continuation of an Event of Default shall not be affected by the
subsequent cure of such Event of Default. In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
Borrower and Administrative Agent, such Bank shall remain responsible for the
performance of its obligations hereunder, and Borrower and Administrative Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement. Any agreement pursuant
to which any Bank may grant such a participating interest shall provide that
such Bank

 

61


--------------------------------------------------------------------------------




shall retain the sole right and responsibility to enforce the obligations of
Borrower hereunder and under any other Loan Document including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of this Agreement described in clause (1),
(2), (3), (4), (5), (6) or (7) of Section 12.02 without the consent of the
Participant (subject to the final proviso of the first sentence of
Section 12.02). The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of
Article III with respect to its participating interest.

(c)   Subject to Section 12.05(e), any Bank may at any time assign to a
Qualified Institution (in each case, an “Assignee”) (i) prior to the occurrence
of an Event of Default, in minimum amounts of not less than Five Million Dollars
($5,000,000) and integral multiples of One Million Dollars ($1,000,000)
thereafter (or any lesser amount in the case of assignments to an existing Bank)
and (ii) after the occurrence and during the continuance of an Event of Default,
in any amount, all or a proportionate part of all, of its rights and obligations
under this Agreement, the Notes and the other Loan Documents, and, in either
case, such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Assumption Agreement executed by such Assignee and such
transferor Bank; provided, that such assignment shall be subject to the consent
of the Administrative Agent and the Fronting Bank and if no Event of Default
shall have occurred and be continuing, the consent of Borrower, which consents
shall not be unreasonably withheld or delayed; and provided  further that if an
Assignee is a Bank Affiliate of such transferor Bank or was a Bank immediately
prior to such assignment, no such consent shall be required; and provided 
further that such assignment may, but need not, include rights of the transferor
Bank in respect of outstanding Bid Rate Loans. Upon execution and delivery of
such instrument and payment by such Assignee to such transferor Bank of an
amount equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Loan Commitment as set forth in
such Assignment and Assumption Agreement, and no further consent or action by
any party shall be required and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent. Upon the consummation of any
assignment pursuant to this subsection (c), the transferor Bank, Administrative
Agent and Borrower shall make appropriate arrangements so that, if required, a
new Note is issued to the Assignee. In connection with any such assignment
(other than an assignment by a Bank to an affiliate), the transferor Bank shall
pay to Administrative Agent an administrative fee for processing such assignment
in the amount of $3,500. If the Assignee is not incorporated under the laws of
the United States of America or a state thereof, it shall, prior to the first
date on which interest or fees are payable hereunder for its account, deliver to
Borrower and Administrative Agent certification as to exemption from deduction
or withholding of any United States federal income taxes in accordance with
Section 10.13. Any assignment made during the continuation of an Event of
Default shall not be affected by any subsequent cure of such Event of Default.

(d)   Any Bank may at any time assign all or any portion of its rights under
this Agreement and its Note to a Federal Reserve Bank. No such assignment shall
release the transferor Bank from its obligations hereunder.

 

62


--------------------------------------------------------------------------------




(e)   Except as provided in Section 12.05(d), so long as no Event of Default
shall have occurred and be continuing, no Bank shall be permitted to enter into
an assignment of, or sell a participation interest in, its Loans and Loan
Commitment, which would result in such Bank holding Loans and a Loan Commitment,
without Participants, of less than Ten Million Dollars ($10,000,000) unless as a
result of a decrease of the aggregate Loan Commitments pursuant to Section 2.16;
provided, however, that no Bank shall be prohibited from assigning its entire
Loans and Commitment so long as such assignment is otherwise permitted hereby.

(f)   Borrower recognizes that in connection with a Bank’s selling of
Participations or making of assignments, any or all documentation, financial
statements and other data, or copies thereof, relevant to Borrower or the Loans
may be exhibited to and retained by any such Participant or assignee or
prospective Participant or assignee. In connection with a Bank’s delivery of any
financial statements and appraisals to any such Participant or assignee or
prospective Participant or assignee, such Bank shall also indicate that the same
are delivered on a confidential basis. Borrower agrees to provide all assistance
reasonably requested by a Bank to enable such Bank to sell Participations or
make assignments of its Loan and Loan Commitment as permitted by this
Section 12.05. Each Bank agrees to provide Borrower with advance notice of all
Participations to be sold by such Bank.

SECTION 12.06.   Documentation Satisfactory.   All documentation required from
or to be submitted on behalf of Borrower in connection with this Agreement and
the documents relating hereto shall be subject to the prior approval of, and be
satisfactory in form and substance to, Administrative Agent, its counsel and,
where specifically provided herein, the Banks. In addition, the persons or
parties responsible for the execution and delivery of, and signatories to, all
of such documentation, shall be acceptable to, and subject to the approval of,
Administrative Agent and its counsel and the Banks.

SECTION 12.07.   Notices.   Unless the party to be notified otherwise notifies
the other parties in writing as provided in this Section, and except as
otherwise provided in this Agreement, notices shall be given to Administrative
Agent by telephone, confirmed by writing, and to the Banks and to Borrower and
General Partner by ordinary mail or overnight courier or telecopy, receipt
confirmed, addressed to such party at its address on the signature page of this
Agreement. Notices shall be effective: (1) if by telephone, at the time of such
telephone conversation, (2) if given by mail, three (3) calendar days after
mailing; (3) if given by overnight courier, upon receipt; and (4) if given by
telecopy, upon receipt.

SECTION 12.08.   Setoff.   Upon the occurrence of an Event of Default, to the
extent permitted or not expressly prohibited by applicable law, Borrower and
General Partner agree that, in addition to (and without limitation of) any right
of setoff, bankers’ lien or counterclaim a Bank may otherwise have, each Bank
shall be entitled, at its option, to offset balances (general or special, time
or demand, provisional or final) held by it for the account of Borrower or
General Partner at any of such Bank’s offices, in Dollars or in any other
currency, against any amount payable by Borrower or General Partner to such Bank
under this Agreement or such Bank’s Note, or any other Loan Document, which is
not paid when due (regardless of whether such balances are then due to Borrower
or General Partner), in which case it shall promptly notify Borrower, General
Partner and Administrative Agent thereof; provided that such Bank’s failure to
give such notice shall not affect the validity thereof. Payments by Borrower or

 

63


--------------------------------------------------------------------------------




General Partner hereunder or under the other Loan Documents shall be made
without setoff or counterclaim.

SECTION 12.09.   Table of Contents; Headings.   Any table of contents and the
headings and captions hereunder are for convenience only and shall not affect
the interpretation or construction of this Agreement.

SECTION 12.10.   Severability.   The provisions of this Agreement are intended
to be severable. If for any reason any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

SECTION 12.11.   Counterparts.   This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing any such
counterpart.

SECTION 12.12.   Integration.   The Loan Documents set forth the entire
agreement among the parties hereto relating to the transactions contemplated
thereby (except with respect to agreements relating solely to compensation,
consideration and the coordinated syndication of the Loan) and supersede any
prior oral or written statements or agreements with respect to such
transactions.

SECTION 12.13.   Governing Law.   This Agreement shall be governed by, and
interpreted and construed in accordance with, the laws of the State of New York.

SECTION 12.14.   Waivers.   To the extent permitted or not expressly prohibited
by applicable law, in connection with the obligations and liabilities as
aforesaid, Borrower and General Partner hereby waive (1) notice of any actions
taken by any Bank Party under this Agreement, any other Loan Document or any
other agreement or instrument relating hereto or thereto except to the extent
otherwise provided herein; (2) all other notices, demands and protests, and all
other formalities of every kind in connection with the enforcement of the
Obligations, the omission of or delay in which, but for the provisions of this
Section 12.14, might constitute grounds for relieving Borrower or General
Partner of their obligations hereunder; (3) any requirement that any Bank Party
protect, secure, perfect or insure any Lien on any collateral or exhaust any
right or take any action against Borrower, General Partner or any other Person
or any collateral; (4) any right or claim of right to cause a marshalling of the
assets of Borrower or General Partner; and (5) all rights of subrogation or
contribution, whether arising by contract or operation of law (including,
without limitation, any such right arising under the Bankruptcy Code) or
otherwise by reason of payment by Borrower or General Partner, either jointly or
severally, pursuant to this Agreement or any other Loan Document.

SECTION 12.15.   Jurisdiction; Immunities.   Borrower, General Partner,
Administrative Agent and each Bank hereby irrevocably submit to the jurisdiction
of any New York State or United States Federal court sitting in New York City
over any action or proceeding arising out of or relating to this Agreement, the
Notes or any other Loan Document. Borrower,

64


--------------------------------------------------------------------------------


General Partner, Administrative Agent, and each Bank irrevocably agree that all
claims in respect of such action or proceeding may be heard and determined in
such New York State or United States Federal court. Borrower, General Partner,
Administrative Agent, and each Bank irrevocably consent to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to Borrower, General Partner, Administrative Agent or each Bank, as
the case may be, at the addresses specified herein. Borrower, General Partner,
Administrative Agent and each Bank agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Borrower, General Partner, Administrative Agent and each Bank further waive any
objection to venue in the State of New York and any objection to an action or
proceeding in the State of New York on the basis of forum non conveniens.
Borrower, General Partner, Administrative Agent and each Bank agree that any
action or proceeding brought against Borrower, General Partner, Administrative
Agent or any Bank, as the case may be, shall be brought only in a New York State
court sitting in New York City or a United States Federal court sitting in New
York City, to the extent permitted or not expressly prohibited by applicable
law.

Nothing in this Section shall affect the right of Borrower, General Partner,
Administrative Agent or any Bank to serve legal process in any other manner
permitted by law.

To the extent that Borrower, General Partner, Administrative Agent or any Bank
have or hereafter may acquire any immunity from jurisdiction of any court or
from any legal process (whether from service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, Borrower, General Partner, Administrative Agent and
each Bank hereby irrevocably waive such immunity in respect of its obligations
under this Agreement, the Notes and any other Loan Document.

BORROWER, GENERAL PARTNER, ADMINISTRATIVE AGENT AND EACH BANK WAIVE ANY RIGHT
EACH SUCH PARTY MAY HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING BROUGHT WITH RESPECT TO THIS AGREEMENT, THE NOTES OR THE LOAN. IN
ADDITION, BORROWER AND GENERAL PARTNER HEREBY WAIVES, IN CONNECTION WITH ANY
SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR THE BANKS WITH
RESPECT TO THE NOTES, ANY RIGHT BORROWER OR GENERAL PARTNER, MAY HAVE (1) TO THE
EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE LAW, TO INTERPOSE ANY
COUNTERCLAIM THEREIN (OTHER THAN A COUNTERCLAIM THAT IF NOT BROUGHT IN THE SUIT,
ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR THE BANKS COULD NOT BE
BROUGHT IN A SEPARATE SUIT, ACTION OR PROCEEDING OR WOULD BE SUBJECT TO
DISMISSAL OR SIMILAR DISPOSITION FOR FAILURE TO HAVE BEEN ASSERTED IN SUCH SUIT,
ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR THE BANKS) OR (2) TO THE
EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE LAW, TO HAVE THE SAME
CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING
HEREIN CONTAINED SHALL PREVENT OR PROHIBIT BORROWER OR GENERAL PARTNER FROM
INSTITUTING OR MAINTAINING A SEPARATE ACTION

 

65


--------------------------------------------------------------------------------




AGAINST ADMINISTRATIVE AGENT OR THE BANKS WITH RESPECT TO ANY ASSERTED CLAIM.

To the extent not prohibited by applicable law, neither the Borrower nor the
General Partner shall assert, and each of Borrower and the General Partner
hereby waives, any claim against any Bank or any Agent, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, any Loan or other extension of credit hereunder
or the use of the proceeds thereof.

SECTION 12.16.   Designated Lender.   Any Bank (other than an Affected Bank or a
Bank which is such solely because it is a Designated Lender) (each, a
“Designating Lender”) may at any time designate one (1) Designated Lender to
fund Bid Rate Loans on behalf of such Designating Lender subject to the terms of
this Section and the provisions in Section 12.05 shall not apply to such
designation. No Bank may designate more than one (1) Designated Lender. The
parties to each such designation shall execute and deliver to Administrative
Agent for its acceptance a Designation Agreement. Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, Administrative Agent
will accept such Designation Agreement and give prompt notice thereof to
Borrower, whereupon, (i) from and after the “Effective Date” specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.02 after Borrower has accepted the Bid Rate Quote
of the Designating Lender and (ii) the Designated Lender shall not be required
to make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to Borrower, Administrative Agent and the Banks for each and every of the
obligations of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 10.05. Each Designating Lender shall serve as the
administrative agent of its Designated Lender and shall on behalf of, and to the
exclusion of, the Designated Lender (i) receive any and all payments made for
the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers and consents under or relating to this
Agreement and the other Loan Documents. Any such notice, communication, vote,
approval, waiver or consent shall be signed by the Designating Lender as
administrative agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf, but shall be binding on the Designated
Lender to the same extent as if actually signed by the Designated Lender.
Borrower, Administrative Agent and the Banks may rely thereon without any
requirement that the Designated Lender sign or acknowledge the same. No
Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Lender.

 

66


--------------------------------------------------------------------------------




SECTION 12.17.   No Bankruptcy Proceedings.   Each of Borrower, the Banks and
Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, for 366 days
after the payment in full of the latest maturing commercial paper note issued by
such Designated Lender.

SECTION 12.18.   Tax Shelter Regulations.   Neither Borrower, General Partner
nor any subsidiary of any of the foregoing intends to treat the Loan or the
transactions contemplated by this Agreement and the other Loan Documents as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4). If Borrower or any other such Person determines to take any
action inconsistent with such intention, Borrower shall promptly notify
Administrative Agent thereof. If Borrower so notifies Administrative Agent,
Borrower acknowledges that Administrative Agent and the Banks may treat the Loan
as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and Administrative Agent and the Banks will maintain the
lists and other records, including the identity of the applicable party to the
Loan as required by such Treasury Regulation.

(b)   Notwithstanding anything provided in this Agreement to the contrary, the
parties to this Agreement (and each employee, representative, or other agent of
the parties) may disclose to any and all persons, without limitation of any
kind, the tax treatment and any facts that may be relevant to the tax structure
of the transaction, provided, however, that no party to this Agreement (and no
employee, representative, or other agent thereof) shall disclose any other
information that is not relevant to understanding the tax treatment and tax
structure of the transaction (including the identity of any party to this
Agreement and any information that could lead another to determine the identity
of any party to this Agreement), or any other information to the extent that
such disclosure could result in a violation of any federal or state securities
law.

SECTION 12.19.   USA Patriot Act.   Each Bank hereby notifies the Borrower and
the General Partner that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and the General Partner, which information includes the name and
address of the Borrower and the General Partner and other information that will
allow such Bank to identify the Borrower and the General Partner in accordance
with the Act.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

67


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

VORNADO REALTY L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

Vornado Realty Trust,

 

 

a Maryland real estate investment trust,

 

 

general partner

 

 

 

 

 

By:

/s/ ALAN RICE

 

 

 

 

 

 

Name: Alan Rice

 

 

 

Title:   Corporation Counsel

 

 

 

 

 

 

 

 

VORNADO REALTY TRUST,

 

 

a Maryland real estate investment trust,

 

 

 

 

By:

/s/ ALAN RICE

 

 

 

 

 

Name: Alan Rice

 

 

Title:   Corporation Counsel

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

210 Route 4 East,

 

 

Paramus, New Jersey 07652-0910

 

 

Attention:

Chief Financial Officer

 

 

Telephone:

(201) 587-1000

 

 

Telecopy:

(201) 587-0600

 

 

 

 

 

with copies to:

 

 

 

 

 

Vornado Realty Trust

 

 

888 Seventh Avenue

 

 

New York, New York 10019

 

 

Attention:

Executive Vice President—

 

 

 

Capital Markets and Senior

 

 

 

Vice President—Corporation Counsel

 

 

Telephone:

(212) 894-7000

 

 

Telecopy:

(212) 894-7073

 

68


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and a Bank

 

 

 

 

By :

/s/ Marc E. Costantino

 

 

Name: Marc E. Costantino

 

 

Title: Vice President

 

 

 

 

Commitment: $60,000,000

 

 

 

 

Address for Notices:

 

 

 

 

JPMorgan Chase Bank, N.A.

 

270 Park Avenue, 4th Floor

 

New York, New York 10017

 

Attn:

Marc Costantino

 

Telephone:

(212) 622-8167

 

Telecopy:

(646) 534-0574

 

 

 

 

and

 

 

 

 

 

JPMorgan Chase Bank, N.A.,

 

1111 Fannin

 

8th Floor

 

Houston, Texas 77002

 

Attn:

Loan and Agency Services

 

Telephone:

(713) 750-2736

 

Telecopy:

(713) 750-2732

 


--------------------------------------------------------------------------------




SCHEDULE 1

Bank

 

Loan
Commitment

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

60,000,000

 

Bank of America, N.A.

 

$

60,000,000

 

Deutsche Bank Trust Company Americas

 

50,000,000

 

UBS AG, Cayman Islands Branch

 

$

50,000,000

 

LaSalle Bank National Association

 

$

50,000,000

 

Citicorp North America, Inc.

 

$

50,000,000

 

The Bank of New York

 

$

45,000,000

 

Eurohypo AG, New York Branch

 

$

45,000,000

 

Wachovia Bank, National Association

 

$

45,000,000

 

Bayerische Landesbank, Cayman Islands Branch

 

$

45,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

45,000,000

 

The Royal Bank of Scotland

 

$

35,000,000

 

Merrill Lynch Bank USA

 

$

35,000,000

 

Credit Suisse

 

$

35,000,000

 

Hypo Real Estate Capital Corporation

 

$

35,000,000

 

PNC Bank, National Association

 

$

35,000,000

 

Lehman Brothers Bank, FSB

 

$

35,000,000

 

Morgan Stanley Bank

 

$

35,000,000

 

Bear Stearns Corporate Lending Inc.

 

$

25,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

25,000,000

 

Goldman Sachs Credit Partners L.P.

 

$

25,000,000

 

Calyon

 

$

20,000,000

 

HVB Bank Ireland

 

$

20,000,000

 

People’s Bank

 

$

20,000,000

 

Chang Hwa Commercial Bank, Ltd., New York Branch

 

$

15,000,000

 

Chevy Chase Bank

 

$

15,000,000

 

Bank Hapoalim B.M.

 

$

15,000,000

 

Landesbank Hessen-Thueringen

 

$

15,000,000

 

First Horizon Bank

 

$

15,000,000

 

Total

 

$

1,000,000,000.00

 

 


--------------------------------------------------------------------------------